Exhibit 10.1

 

--------------------------------------------------------------------------------

 

$100,000,000

 

CREDIT AGREEMENT

 

dated as of

 

May 4, 2005

 

among

 

APOGEE ENTERPRISES, INC.

 

THE LENDERS FROM TIME TO TIME PARTIES HERETO

 

and

 

THE BANK OF NEW YORK,

 

as Administrative Agent,

Letter of Credit Issuer and

Swing Line Lender

 

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION

 

HARRIS TRUST AND SAVINGS BANK

Co-Syndication Agents

Co-Documentation Agents and

Lenders

 

--------------------------------------------------------------------------------

 

BNY CAPITAL MARKETS, INC.

J.P. MORGAN SECURITIES INC.

Co-Lead Arrangers and Book Managers

 

--------------------------------------------------------------------------------

 

COMERICA BANK

JPMORGAN CHASE BANK, N.A.

WELLS FARGO BANK, NATIONAL ASSOCIATION

Lenders

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page


--------------------------------------------------------------------------------

ARTICLE I

    

Definitions

   1     Section 1.01   Definitions.    1

ARTICLE II

    

The Credit Facility

   15     Section 2.01   Revolving Credit Loans; Borrowing Procedure    15    
Section 2.02   Swing Line Loans; Borrowing Procedure    15     Section 2.03  
Termination and Reduction of Commitments    17     Section 2.04   Repayment   
17     Section 2.05   Prepayment    17     Section 2.06   Letters of Credit.   
18     Section 2.07   Total Commitment Increase    20     Section 2.08  
Termination of Existing Facility    22

ARTICLE III

    

Interest and Fees

   23     Section 3.01   Interest Rate Determination; Conversion    23    
Section 3.02   Interest on ABR Loans    23     Section 3.03   Interest on
Eurodollar Loans    23     Section 3.04   Interest on Overdue Amounts    24    
Section 3.05   Day Counts    24     Section 3.06   Maximum Interest Rate    24  
  Section 3.07   Fees.    25

ARTICLE IV

    

Disbursement and Payment

   26     Section 4.01   Disbursement    26     Section 4.02   Method and Time
of Payments; Sharing among Lenders    27     Section 4.03   Compensation for
Losses    27     Section 4.04   Withholding and Additional Costs.    28    
Section 4.05   Impracticability    30     Section 4.06   Expenses; Indemnity   
31     Section 4.07   Replacement of Lenders    32     Section 4.08   Survival
   33

ARTICLE V

    

Representations and Warranties

   33     Section 5.01   Representations and Warranties    33     Section 5.02  
Survival    37

 

-i-



--------------------------------------------------------------------------------

ARTICLE VI

    

Conditions Precedent

   38     Section 6.01   Conditions to the Availability of the Commitments    38
    Section 6.02   Conditions to All Loans    39     Section 6.03   Satisfaction
of Conditions Precedent    40

ARTICLE VII

    

Covenants

   40     Section 7.01   Affirmative Covenants    40     Section 7.02   Negative
Covenants    45     Section 7.03   Financial Covenants    52

ARTICLE VIII

    

Events of Default

   52     Section 8.01   Events of Default    52

ARTICLE IX

    

The Administrative Agent

   55     Section 9.01   The Agency    55     Section 9.02   The Agent’s Duties
   55     Section 9.03   Limitation of Liabilities    55     Section 9.04   The
Administrative Agent as a Lender    56     Section 9.05   Lender Credit Decision
   56     Section 9.06   Indemnification    56     Section 9.07   Successor
Administrative Agent    57

ARTICLE X

    

Evidence of Loans; Transfers

   57     Section 10.01   Evidence of Loans    57     Section 10.02  
Participations    58     Section 10.03   Assignments    58     Section 10.04  
Certain Pledges    59

ARTICLE XI

    

Miscellaneous

   59     Section 11.01   APPLICABLE LAW    59     Section 11.02   WAIVER OF
JURY TRIAL    59     Section 11.03   Jurisdiction and Venue; Service of Process
   59     Section 11.04   Set–off    60     Section 11.05   Amendments and
Waivers    60     Section 11.06   Cumulative Rights; No Waiver    61     Section
11.07   Notices    61     Section 11.08   Separate Debts    62

 

-ii-



--------------------------------------------------------------------------------

    Section 11.09   Certain Acknowledgments    62    

Section 11.10

  Separability    63    

Section 11.11

  Parties in Interest    63    

Section 11.12

  Execution in Counterparts    63    

Section 11.13

  Confidentiality    63

 

SCHEDULES

 

Schedule I

   —   Lenders and Commitments

Schedule 1.01(c)

   —   Outstanding Letters of Credit under Existing Facility

Schedule 5.01(b)

   —   Subsidiaries of the Borrower

Schedule 5.01(f)

   —   Certain Litigation

Schedule 5.01(h)(ii)

   —   Financial Condition

Schedule 7.02(b)

   —   Permitted Liens

Schedule 7.02(c)

   —   Indebtedness

 

EXHIBITS

 

Exhibit A-1

   —    Form of Revolving Credit Request

Exhibit A-2

   —    Form of Swing Line Request

Exhibit B

   —    Form of Continuation/Conversion Request

Exhibit C-1

   —    Form of Revolving Credit Note

Exhibit C-2

   —    Form of Swing Line Note

Exhibit D-1

   —    Form of Opinion of Counsel for the Borrower

Exhibit D-2

   —    Form of Opinion of General Counsel of the Borrower

Exhibit D-3

   —    Form of Opinion of Counsel for the Administrative Agent

Exhibit E

   —    Form of Compliance Certificate

Exhibit F

   —    Form of Assignment and Acceptance

Exhibit G-1

   —    New Lender Supplement

Exhibit G-2

   —    Commitment Increase Supplement

 

-iii-



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of May 4, 2005 (this “Agreement”), among Apogee
Enterprises, Inc., a Minnesota corporation (the “Borrower”), each of the lenders
from time to time parties to this Agreement (collectively, the “Lenders”), and
The Bank of New York, as letter of credit issuer, administrative agent for the
Lenders and swing line lender.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested the Lenders severally to commit to lend to
the Borrower up to $100,000,000 (subject to increase, pursuant to Section 2.07,
to an amount not exceeding $175,000,000) on a revolving basis for general
corporate purposes; and

 

WHEREAS, the Borrower also has requested the Lenders to establish a procedure
pursuant to which it may obtain as part of the Lenders’ commitments to lend, up
to $25,000,000 in face amount of letters of credit for general corporate
purposes; and

 

WHEREAS, the Lenders are willing to make loans, and to establish such a
procedure, on the terms and conditions provided herein;

 

NOW, THEREFORE, the parties agree as follows:

 

ARTICLE I

 

Definitions

 

Section 1.01 Definitions.

 

(a) Terms Generally. The definitions ascribed to terms in this Agreement apply
equally to both the singular and plural forms of such terms. Whenever the
context may require, any pronoun shall be deemed to include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed followed by the phrase “without limitation”. The
phrase “individually or in the aggregate” shall be deemed general in scope and
not to refer to any specific Section or clause of this Agreement. All references
herein to Articles, Sections, Exhibits and Schedules shall be deemed references
to Articles and Sections of, and Exhibits and Schedules to, this Agreement
unless the context shall otherwise require. The table of contents, headings and
captions herein shall not be given effect in interpreting or construing the
provisions of this Agreement. All references herein to “dollars” or “$” shall be
deemed references to the lawful money of the United States of America. All
references to laws or regulations refer to such laws or regulations, and
interpretations thereof, as now in effect or as amended, modified or superseded
from time to time. All references to a specific Governmental Authority shall be
deemed to include a reference to any successor to such authority.

 

(b) Accounting Terms. Except as otherwise expressly provided herein, the term
“consolidated” and all other terms of an accounting nature shall be interpreted
and construed in accordance with GAAP, as in effect from time to time; provided,
however, that, for purposes of determining compliance with any covenant set
forth in Article VII, such terms shall be construed in accordance with GAAP as
in effect on the date of this Agreement, applied on a basis consistent with the
construction thereof applied in preparing the Borrower’s audited financial
statements referred to in Section 5.01(h). If there shall occur a change in GAAP
which but for the foregoing



--------------------------------------------------------------------------------

proviso would affect the computation used to determine compliance with any
covenant set forth in Article VII, the Borrower and the Lenders agree to
negotiate in good faith in an effort to agree upon an amendment to this
Agreement that will permit compliance with such covenant to be determined by
reference to GAAP as changed while affording the Lenders the protection
originally intended by such covenant (it being understood, however, that such
covenant shall remain in effect in accordance with its existing terms unless and
until such amendment shall become effective).

 

(c) Other Terms. The following terms are used herein with the meanings assigned
below:

 

“ABR Loans” means Loans that bear interest at a rate or rates determined by
reference to the Alternate Base Rate.

 

“Administrative Agent” means The Bank of New York, acting in the capacity of
administrative agent for the Lenders, or any successor administrative agent
appointed pursuant to the terms of this Agreement.

 

“Administrative Questionnaire” means an administrative details reply form
delivered by a Lender to the Administrative Agent, in substantially the form
provided by the Administrative Agent or the form attached to an Assignment and
Acceptance.

 

“Affected Lender” has the meaning assigned in Section 4.07.

 

“Affiliate” means, with respect to any Person, any other Person that controls,
is controlled by, or is under common control with, such Person.

 

“Agreement” means this credit agreement, as it may be amended, modified or
supplemented from time to time in accordance with Section 11.05.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of:

 

(i) the rate of interest from time to time publicly announced by the
Administrative Agent in The City of New York as its prime commercial loan rate
in effect on such day; and

 

(ii) the sum of (a) 0.50% per annum and (b) the Federal Funds Rate in effect on
such day.

 

The Alternate Base Rate shall change as and when the greater of the foregoing
rates shall change. Any change in the Alternate Base Rate shall become effective
as of the opening of business on the day of such change.

 

“Applicable Lending Office” means, with respect to a Lender and a Loan, the
applicable office of the Lender for making such Loan, as specified in Schedule I
or in an Administrative Questionnaire delivered to the Administrative Agent as
the office from which such Lender makes Loans of the relevant type.

 

-2-



--------------------------------------------------------------------------------

“Applicable Margin” means, at any date and with respect to each Loan, the
applicable margin set forth below based upon the Debt/EBITDA Ratio as of such
date (it being understood that measurement of the Debt/EBITDA Ratio as of the
last day of the immediately preceding quarter (as delivered pursuant to Section
7.01(n)) is sufficient for this purpose; provided that, if, as of the day
following the date on which the Borrower is required to furnish to the Lenders
financial statements pursuant to Section 7.01(a)(i) and (ii), no Debt/EBITDA
Ratio has been delivered as required pursuant to Section 7.01(n), the Applicable
Margin shall be 1.250% from such day until the day on which such Debt/EBITDA
Ratio is delivered):

 

     Applicable Margin


--------------------------------------------------------------------------------

 

Debt/EBITDA Ratio

--------------------------------------------------------------------------------

   ABR Loans


--------------------------------------------------------------------------------

    Eurodollar Loans


--------------------------------------------------------------------------------

 

Greater than or equal to 2.00

   0.000 %   1.250 %

Less than 2.00, but greater than or equal to 1.50

   0.000 %   1.000 %

Less than 1.50, but greater than or equal to 1.25

   0.000 %   0.875 %

Less than 1.25, but greater than or equal to 0.75

   0.000 %   0.750 %

Less than 0.75

   0.000 %   0.625 %

 

“Assignee” has the meaning assigned in Section 10.03.

 

“Assignment and Acceptance” has the meaning assigned in Section 10.03.

 

“Available Commitment” means, on any day, an amount equal to (i) the Total
Commitment on such day minus (ii) the aggregate outstanding principal amount of
Loans and L/C Obligations on such day.

 

“Borrower” shall have the meaning assigned in the preamble.

 

“Borrowing Date” means, (i) with respect to any Loan, the Business Day set forth
in the relevant Borrowing Request as the date upon which the Borrower desires to
borrow such Loan and (ii) with respect to any Letter of Credit, the Business Day
set forth in the relevant L/C Request as the date upon which the Borrower
desires the L/C Issuer to issue such Letter of Credit.

 

“Borrowing Request” means a Revolving Credit Request, a Swing Line Request or a
L/C Request.

 

“Business Day” means any day that is (i) not a Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to close and (ii) with respect to any Eurodollar Loan, a day on which commercial
banks are open for domestic and international business (including dealings in
dollar deposits) in London and The City of New York.

 

-3-



--------------------------------------------------------------------------------

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities, and including that portion of
Capital Lease Obligations that is capitalized on the consolidated balance sheet
of the Borrower and its Subsidiaries) by the Borrower and its Subsidiaries
during such period that are included in the property, plant or equipment
reflected in the consolidated balance sheet of the Borrower and its
Subsidiaries.

 

“Capital Lease Obligations” means, with respect to any Person, the obligation of
such Person to pay rent or other amounts under any lease with respect to any
property (whether real, personal or mixed) acquired or leased by such Person
that is required to be accounted for as a liability on a consolidated balance
sheet of such Person.

 

“Code” means the Internal Revenue Code of 1986.

 

“Co-Lead Arranger” means BNY Capital Markets, Inc and J.P. Morgan Securities
Inc.

 

“Commitment” means, with respect to a Lender, (i) on the date hereof, the amount
set forth opposite such Lender’s name under the heading “Commitment” on Schedule
I, and (ii) after the date hereof, the amount recorded as such in the records
maintained by the Administrative Agent pursuant to Section 10.01, as such amount
may be reduced from time to time pursuant to Section 2.03.

 

“Commitment Fee” has the meaning assigned in Section 3.07(a).

 

“Commitment Increase Supplement” has the meaning assigned in Section 2.07(c).

 

“Commitment Termination Date” means the earlier to occur of (i) May 4, 2010 and
(ii) the date, if any, on which the Total Commitment is otherwise terminated
pursuant to this Agreement.

 

“Confidential Information” means information delivered to the Administrative
Agent for the Lenders or to a Lender by or on behalf of the Borrower or its
Subsidiaries in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is confidential or proprietary in nature at the
time it is so delivered or information obtained by the Administrative Agent or a
Lender in the course of any review of the books or records of the Borrower or
its Subsidiaries as may be contemplated by or otherwise pursuant to the
transactions under this Agreement; provided that such term shall not include
information (i) that was, is or becomes publicly available (through no act or
omission by the Administrative Agent or a Lender or any Person acting on their
behalf) or (ii) otherwise known (on a non-confidential basis) to the
Administrative Agent or a Lender prior to the time of such disclosure or that
subsequently becomes known or available to the Administrative Agent or a Lender
(on a non-confidential basis) from a source not known to be subject to a
confidentiality obligation to the Borrower or its Subsidiaries.

 

-4-



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of its Property is bound.

 

“Contribution Agreement” means a contribution agreement, dated as of the date
hereof, to be entered into in substantially the form of the Existing
Contribution Agreement.

 

“Conversion Date” means, with respect to a Revolving Credit Loan, the date on
which a conversion of interest rates on such Revolving Credit Loan shall take
effect.

 

“Conversion Request” means a request by the Borrower to convert the interest
rate basis for all or portions of outstanding Revolving Credit Loans, which
shall specify (i) the requested Conversion Date, which shall not be sooner than
the third Business Day after the date of delivery of such Conversion Request,
(ii) the aggregate amount of such Revolving Credit Loans, on and after the
Conversion Date, which are to bear interest as ABR Loans or Eurodollar Loans and
(iii) the term of the Interest Periods therefor, if any.

 

“Credit Documents” means this Agreement, any Notes, if and when issued in
accordance with Section 10.01(a) or (d), any Letters of Credit and the related
applications and agreements, the Supplemental Credit Documents and the Guaranty
Documents.

 

“Debt” means, for any Person, Indebtedness of such Person of the types described
in clauses (i), (ii), (iii), (iv), (vi), (vii) and (viii) of the definition of
such term but excluding any Indebtedness of such Person consisting of (a) any
surety bond or any other obligations of like nature, including, without
limitation, letters of credit serving the same function as a surety bond,
provided that such surety bond or other obligation has been provided to such
Person in the ordinary course of such Person’s business, and provided further
that if there has been a demand or drawing made under any such surety bond or
other obligation, then such surety bond or other obligation shall be included as
Indebtedness of such Person in an amount equal to the unreimbursed amount of
such demand or the unreimbursed amount of such drawing, and (b) any trade
payable incurred in the ordinary course of such Person’s business so long as no
note or similar instrument has been executed by such Person in connection with
such trade payable.

 

“Debt/EBITDA Ratio” means, at any date of determination, the ratio of
consolidated Debt of the Borrower, as of such date, to EBITDA at the most recent
fiscal quarter-end for the preceding four fiscal quarters.

 

“Default” means any event or circumstance which, with the giving of notice or
the passage of time, or both, would be an Event of Default.

 

“EBITDA” means, for any period, the consolidated net income of the Borrower for
such period, before subtracting consolidated income taxes, Interest Expense,
depreciation, and amortization (including, without limitation, amortization
associated with goodwill, deferred debt expenses, restricted stock and option
costs and non-competition agreements) of the Borrower for such period. For
purposes of this Agreement, the parties hereto agree that the Borrower’s (or any
of its Subsidiaries’) share of the net income, before subtracting income taxes,
interest expense, depreciation, and

 

-5-



--------------------------------------------------------------------------------

amortization, from any unconsolidated joint venture investments shall be
included in EBITDA. In addition, the parties agree that (i) income, expenses and
charges relating to discontinued operations (whether resulting in a net positive
or a net negative) shall be excluded from EBITDA, (ii) EBITDA shall be adjusted
pro forma for any acquisitions or divestitures by the Borrower or its
Subsidiaries by adding or subtracting, as the case may be, for the entire period
for which EBITDA is being calculated, the EBITDA (for such acquired or divested
business, calculated in accordance with this definition) attributable to any
acquired or divested business and (iii) EBITDA will exclude extraordinary
non-cash charges, to the extent such charges are less than $15,000,000 in any
12-month period and are less than $30,000,000 in the aggregate between the
Effective Date and the Commitment Termination Date, but any amounts over such
limitations shall be included in EBITDA.

 

“Effective Date” shall mean the day during which the Effective Time occurs.

 

“Effective Time” has the meaning assigned in Section 6.01.

 

“Eligible Affiliate” means an Affiliate that is (i) a commercial bank organized
or licensed under the laws of the United States, or any state thereof, and
having a combined capital and surplus of at least $500,000,000; (ii) a
commercial bank organized under the laws of any other country which is a member
of the Organization for Economic Cooperation and Development, or a political
subdivision of any such country, and having a combined capital and surplus of at
least $100,000,000, provided that such bank is acting through a branch or agency
located in the United States; (iii) a Person that is primarily engaged in the
business of commercial banking and having a combined capital and surplus of at
least $100,000,000; or (iv) a special purpose corporation which is engaged in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of business and having a combined capital and surplus of at least
$100,000,000.

 

“Environmental Claim” means any claim, assertion, demand, notice of violation,
suit, administrative or judicial proceeding, regulatory action, investigation,
information request or order involving any hazardous substance, Environmental
Law, noise or odor pollution or any injury or threat of injury to human health,
property or the environment.

 

“Environmental Law” means any federal, state, local or foreign law, regulation,
order, decree, opinion or agency requirement relating to (i) the handling, use,
presence, disposal or release of any hazardous substance or (ii) the protection,
preservation or restoration of the environment, natural resources or human
health or safety.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Group” means the Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower, are treated as a single
employer under Section 414 of the Code or are considered to be one employer
under Section 4001 of ERISA.

 

“Eurodollar Loans” means Revolving Credit Loans that bear interest at a rate or
rates determined by reference to LIBOR.

 

-6-



--------------------------------------------------------------------------------

“Eurodollar Reserve Percentage” means, for any day, the percentage prescribed by
the Federal Reserve Board for determining the maximum reserve requirement
(including any marginal, supplemental or emergency reserve requirements) on such
day for a member bank of the Federal Reserve System in The City of New York with
deposits exceeding one billion dollars in respect of “eurocurrency liabilities”
(as defined in Regulation D of the Federal Reserve Board).

 

“European Subsidiary” means a Subsidiary of the Borrower which, as of the date
hereof, exists and is organized under the laws of, and of which the principal
place of business is located in, a European country.

 

“Event of Default” has the meaning assigned in Section 8.01.

 

“Excluded Taxes” means all present and future taxes, levies, imposts, duties,
deductions, withholdings, fees, liabilities and similar charges imposed on or
measured by the overall net income of any Lender (or any office, branch or
subsidiary of such Lender) or any franchise taxes, taxes on doing business or
taxes measured by capital or net worth imposed on any Lender (or any office,
branch or subsidiary of such Lender), in each case imposed by the United States
of America or any political subdivision or taxing authority thereof or therein,
or taxes on or measured by the overall net income of any office, branch or
subsidiary of a Lender or any franchise taxes, taxes imposed on doing business
or taxes measured by capital or net worth imposed on any office, branch or
subsidiary of such Lender, in each case imposed by any foreign country or
subdivision thereof in which such Lender’s principal office or Eurodollar
Lending Office (as set forth in the Administrative Questionnaire) is located.

 

“Existing Credit Agreement” means the Credit Agreement, dated as of April 25,
2002, by and among the Borrower, the banks from time to time parties thereto,
and The Bank of New York as administrative agent, letter of credit issuer and
swing line lender, as such agreement has been amended from time to time.

 

“Existing Contribution Agreement” means the Contribution Agreement, dated as of
April 25, 2002, by and among the Borrower and the Subsidiaries parties thereto.

 

“Existing Facility” has the meaning assigned in Section 2.08.

 

“Existing Subsidiary Guaranty” means the Subsidiary Guaranty Agreement, dated as
of April 25, 2002, by the guarantors party thereto in favor of The Bank of New
York, as agent for the secured creditors identified therein.

 

“Fair Market Value” means, with respect to any assets or Property (other than
cash), the price that could be negotiated in an arm’s-length free market
transaction for cash, between a willing seller and a willing buyer, neither of
whom is under pressure or compulsion to complete the transaction. Unless
otherwise specified, (i) in the case of assets or Property with a net book value
on the books of the Borrower or its Subsidiaries at the date of determination
less than $15,000,000, Fair Market Value shall be determined by the chief
financial officer or treasurer of the Borrower acting in good faith and such
determination shall be evidenced by a certificate of the officer making such
determination, (ii) in the case of assets or Property with a net book value on
the books of

 

-7-



--------------------------------------------------------------------------------

the Borrower or its Subsidiaries at the date of determination of greater than or
equal to $15,000,000, but less than $30,000,000, Fair Market Value shall be
determined by the Board of Directors of the Borrower acting in good faith and
shall be evidenced by a certified resolution of the Board of Directors of the
Borrower, and (iii) in the case of assets or Property with a net book value on
the books of the Borrower or its Subsidiaries at the date of determination of
greater than or equal to $30,000,000, Fair Market Value shall be determined by
an investment banking firm, accounting firm or appraisal firm of national
recognition that is not an Affiliate of the Borrower or any of its Subsidiaries,
which firm shall evidence its determination by a written opinion setting forth
the Fair Market Value.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded, if
necessary, to the next greater 1/16 of 1%) equal to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (i) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day, and (ii) if no such rate is so published on such next succeeding
Business Day, then the Federal Funds Rate for such day shall be the average rate
quoted to the Administrative Agent on such day on such transactions, as
determined by the Administrative Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

 

“Financial Covenants” means, collectively, the covenants of the Borrower
contained in Section 7.03.

 

“GAAP” means generally accepted accounting principles, as set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entities as may be approved by a significant segment of the accounting
profession of the United States of America.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guaranty” means, with respect to any Person, any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or to purchase (or to advance or supply funds for
the purchase of) any security for the payment of such Indebtedness, (ii) to
purchase property, securities or services for the purpose of assuring the holder
of such Indebtedness of the payment of such Indebtedness or (iii) to maintain
working capital, equity capital or the financial condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such Indebtedness.
The terms “Guaranteed”, “Guaranteeing” and “Guarantor” shall have corresponding
meanings.

 

-8-



--------------------------------------------------------------------------------

“Guaranty Documents” means, collectively, the Contribution Agreement and the
Subsidiary Guaranty.

 

“Hazardous Substance” means any substance, in any concentration or mixture, that
is (i) listed, classified or regulated pursuant to any Environmental Law, (ii)
any petroleum product or by-product, asbestos containing material,
polychlorinated biphenyls, radioactive material or radon or (iii) any waste or
other substance regulated by any Governmental Authority or any Environmental
Law.

 

“Indebtedness” means, with respect to any Person, (i) all obligations of such
Person for borrowed money or for the deferred purchase price of property or
services (including all obligations, contingent or otherwise, of such Person in
connection with letters of credit, bankers’ acceptances, Interest Rate
Protection Agreements (limited to the exposure) or other similar instruments,
including currency swaps) other than indebtedness to trade creditors and service
providers incurred in the ordinary course of business and payable on usual and
customary terms, (ii) all obligations of such Person evidenced by bonds, notes,
debentures or other similar instruments, (iii) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the remedies available
to the seller or lender under such agreement are limited to repossession or sale
of such property), (iv) all Capital Lease Obligations of such Person, (v) all
obligations of the types described in clauses (i), (ii), (iii) or (iv) above
secured by (or for which the obligee has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in any property (including
accounts, contract rights and other intangibles) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness, (vi) all preferred stock issued by such Person which is
redeemable, prior to full satisfaction of the Borrower’s obligations under the
Credit Documents (including repayment in full of the Loans and all interest
accrued thereon), other than at the option of such Person, valued at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (vii) all Indebtedness of others Guaranteed by such Person and (viii)
all Indebtedness of any partnership of which such Person is a general partner.

 

“Indemnitee” has the applicable meaning assigned in Sections 4.06(b) and
4.06(c).

 

“Interest Expense” means, for any period, the sum of all interest charges of the
Borrower and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP, including all commitment fees, letter of credit fees
and related charges.

 

“Interest Period” means, with respect to any Eurodollar Loan, each one, two,
three or six-month period, such period being the one selected by the Borrower
pursuant to Section 2.02 or 3.01 or 3.03(b) and commencing on the date such Loan
is made or at the end of the preceding Interest Period, as the case may be;
provided, however, that:

 

(i) any Interest Period that otherwise would end on a day that is not a Business
Day shall, subject to clause (iii) below, be extended to the next Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day;

 

-9-



--------------------------------------------------------------------------------

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause
(iii) below, end on the last Business Day of a calendar month; and

 

(iii) any Interest Period that otherwise would end after the Commitment
Termination Date shall end on such Commitment Termination Date.

 

“Interest Rate Protection Agreement” means any interest rate swap agreement,
interest rate cap agreement or similar hedging arrangement used by a Person to
fix or cap a floating rate of interest on Indebtedness to a negotiated maximum
rate or amount.

 

“Investments” has the meaning assigned in Section 7.02(d).

 

“L/C Issuer” means The Bank of New York, acting in the capacity of issuer of
Letters of Credit.

 

“L/C Obligations” means, with respect to any Lender at any date of
determination, the sum of (i) such Lender’s participating share of the maximum
aggregate amount which is or at any time thereafter may become available for
drawings under all Letters of Credit then outstanding and (ii) the aggregate
amount such Lender is obligated to fund or has funded to the L/C Issuer as a
result of such Lender’s participating share in all drawings under Letters of
Credit honored by the L/C Issuer and not yet reimbursed by the Borrower;
provided that the L/C Issuer’s participating share of such aggregate amounts
shall be equal to the portions of such undrawn amounts in which the other
Lenders have not acquired participating interests, or the portions of such
drawings which the other Lenders are not obligated to fund pursuant to Section
2.06.

 

“L/C Request” means a request by the Borrower for a Letter of Credit, which
shall (i) specify (A) the requested Borrowing Date and (B) the aggregate amount
of the L/C Obligations with respect to the requested Letter of Credit, (ii)
certify that, after issuance of the requested Letter of Credit, (A) the
aggregate amount of the L/C Obligations of all the Lenders then outstanding will
not exceed $25,000,000, and (B) the sum of the aggregate amount of the L/C
Obligations of all the Lenders then outstanding and the aggregate amount of the
Loans of all the Lenders then outstanding will not exceed the Total Commitment
then in effect and (iii) be accompanied by such application and agreement for
letter of credit, and such other documents, as the L/C Issuer may reasonably
specify to the Borrower from time to time, all in form and substance reasonably
satisfactory to the L/C Issuer.

 

“Lenders” has the meaning assigned in the preamble and includes the Swing Line
Lender, as applicable.

 

-10-



--------------------------------------------------------------------------------

“Letter of Credit” has the meaning assigned in Section 2.06(a).

 

“Letter of Credit Fees” has the meaning assigned in Section 3.07(b).

 

“LIBOR” means, with respect to any Interest Period, the rate per annum
determined by the Administrative Agent to be the offered rate for dollar
deposits with a term comparable to such Interest Period that appears on the
display designated as Page 3750 on the Dow Jones Telerate Service (or such other
page as may replace such page on such service, or on another service designated
by the British Bankers’ Association, for the purpose of displaying the rates at
which dollar deposits are offered by leading banks in the London interbank
deposit market) at approximately 11:00 A.M., London time, on the second Business
Day preceding the first day of such Interest Period. If such rate does not
appear on such page, “LIBOR” shall mean the arithmetic mean (rounded, if
necessary, to the next higher 1/16 of 1%) of the respective rates of interest
communicated by the LIBOR Reference Banks to the Administrative Agent as the
rate at which U.S. dollar deposits are offered to the LIBOR Reference Banks by
leading banks in the London interbank deposit market at approximately 11:00
A.M., London time, on the second Business Day preceding the first day of such
Interest Period in an amount substantially equal to the respective LIBOR
Reference Amounts for a term equal to such Interest Period.

 

“LIBOR Reference Amount” means, with respect to any LIBOR Reference Bank and
Interest Period, the amount of the Eurodollar Loan of the Lender which is, or is
affiliated with, such LIBOR Reference Bank, scheduled to be outstanding during
that Interest Period without taking into account any assignment or participation
and rounded up to the nearest integral multiple of $1,000,000.

 

“LIBOR Reference Bank” means each of The Bank of New York, U.S. Bank National
Association, Harris Trust and Savings Bank and JPMorgan Chase Bank; provided
that if any such LIBOR Reference Bank assigns its Commitment or all its Loans to
an unaffiliated institution, such Person shall be replaced as a LIBOR Reference
Bank by the Administrative Agent’s appointment, in consultation with the
Borrower and with the consent of the Required Lenders, of another bank which is
a Lender (or an Affiliate of a Lender).

 

“Lien” means, with respect to any asset of a Person, (i) any mortgage, deed of
trust, lien, pledge, encumbrance, charge or security interest in or on such
asset, (ii) the interest of a vendor or lessor under any conditional sale
agreement, capital lease or title retention agreement relating to such asset,
and (iii) in the case of securities, any purchase option, call or similar right
of any other Person with respect to such securities.

 

“Like-Kind Exchange” means a transaction that qualifies for non-recognition
treatment as a like-kind exchange pursuant to Section 1031 of the Code and the
regulations promulgated thereunder, provided that (i) the Fair Market Value of
the assets or Properties received must be equal to or greater than the Fair
Market Value of the assets or Properties transferred and (ii) no single
Like-Kind Exchange transaction may transfer assets or Properties of Fair Market
Value greater than $25,000,000. For the avoidance of doubt, the appropriate
certification of the “Fair Market Value of assets or Properties received”
required under the second sentence of the definition of Fair Market Value shall
be made using the book value to be recorded on the books of the Borrower or its
Subsidiary after the completion of the transaction.

 

-11-



--------------------------------------------------------------------------------

“Loans” means, collectively, the Revolving Credit Loans and the Swing Line Loans
outstanding hereunder from time to time.

 

“Margin Regulations” means, collectively, Regulations G, T, U and X of the
Federal Reserve Board.

 

“Material Adverse Effect” means (i) any material and adverse effect on the
consolidated business, properties, condition (financial or otherwise) or
operations, present or prospective, of the Borrower and its Subsidiaries, (ii)
any material and adverse effect on the ability of the Borrower timely to perform
any of its material obligations, or of the Lenders to exercise any remedy, under
any Credit Document or (iii) any adverse effect on the legality, validity,
binding nature or enforceability of any Credit Document.

 

“Material Plan” has the meaning assigned in Section 8.01(j).

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which any member of the ERISA Group is making or accruing an
obligation to make contributions or has within the preceding five plan years
made or accrued contributions.

 

“Net Worth” means, as of any date of determination, the total consolidated
stockholders’ equity (determined without duplication) of the Borrower and its
Subsidiaries at such date.

 

“New Lender Supplement” has the meaning assigned in Section 2.07(b).

 

“Notes” means, collectively, the Revolving Credit Notes and the Swing Line Note.

 

“Outstanding L/Cs” means the outstanding letters of credit under the Existing
Credit Agreement listed on Schedule 1.01(c).

 

“Participant” has the meaning assigned in Section 10.02.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means a Plan that (i) is an employee pension benefit plan, as
defined in Section 3(3) of ERISA (other than a Multiemployer Plan) and (ii) is
subject to the provisions of Title IV of ERISA or is subject to the minimum
funding standards under Section 412 of the Code.

 

“Permitted Liens” has the meaning assigned in Section 7.02(b).

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
limited liability company, trust, unincorporated organization, association,
corporation, institution, public benefit corporation, entity or government
(whether federal, state, county, city, municipal or otherwise, including any
instrumentality, division, agency, body or department thereof).

 

-12-



--------------------------------------------------------------------------------

“Plan” means an employee benefit plan as defined in Section 3(3) of ERISA (other
than a Multiemployer Plan) which is maintained or contributed to by the Borrower
or any member of the ERISA Group.

 

“Prescribed Forms” has the meaning assigned in Section 4.04(a)(ii).

 

“Pro Rata Share” means, with respect to any Lender at any time of determination,
the proportion of such Lender’s Commitment to the Total Commitment then in
effect or, after the Commitment Termination Date, the proportion of such
Lender’s Loans and L/C Obligations to the aggregate amount of Loans and L/C
Obligations then outstanding.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, whether now owned or hereafter
acquired.

 

“Required Lenders” means, at any date of determination, Lenders having at least
51% of the Total Commitment then in effect or, if the Total Commitment has been
cancelled or terminated, holding at least 51% of the aggregate unpaid principal
amount of the Loans then outstanding; provided that, to the extent there is more
than one Lender, Required Lenders shall include at least two Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer or any vice president,
senior vice president or executive vice president of the Borrower.

 

“Revolving Credit Loans” means, collectively, the loans outstanding pursuant to
Section 2.01 from time to time.

 

“Revolving Credit Notes” means, collectively, promissory notes of the Borrower,
issued in accordance with Section 10.01(d), in order to evidence Revolving
Credit Loans and substantially in the form of Exhibit C-1.

 

“Revolving Credit Request” means a request by the Borrower for Revolving Credit
Loans, which shall specify (i) the requested Borrowing Date, (ii) the aggregate
amount of such Revolving Credit Loans, (iii) whether such Revolving Credit Loans
are to bear interest initially as ABR Loans or Eurodollar Loans and (iv) if
applicable, the initial Interest Period therefor.

 

“SEC” means the Securities and Exchange Commission.

 

“Subsidiary” means, at any time and with respect to any Person, any other Person
the shares of stock or other ownership interests of which having ordinary voting
power to elect a majority of the board of directors or other matters of such
Person are at the time owned, or the management or policies of which is
otherwise at the time controlled, directly or indirectly through one or more
intermediaries (including other Subsidiaries) or both, by such first Person.
Unless otherwise qualified or the context indicates clearly to the contrary, all
references to a “Subsidiary” or “Subsidiaries” in this Agreement refer to a
Subsidiary or Subsidiaries of the Borrower.

 

-13-



--------------------------------------------------------------------------------

“Subsidiary Guaranty” means a Subsidiary Guaranty Agreement, dated as of the
date hereof, to be entered into in substantially the form of the Existing
Subsidiary Guaranty.

 

“Supplemental Credit Documents” means, collectively, Interest Rate Protection
Agreements, letters of credit and other extensions of credit and similar
instruments entered into between The Bank of New York, any Lender or any of
their Affiliates and one or more of the Borrowers or its Subsidiaries in
connection with the transactions contemplated by the other Credit Documents.

 

“Swing Line Lender” means The Bank of New York, acting in the capacity of Lender
of Swing Line Loans hereunder.

 

“Swing Line Loans” means, collectively, the loans outstanding pursuant to
Section 2.02 from time to time.

 

“Swing Line Note” means a promissory note of the Borrower, issued in accordance
with Section 10.01(d), in order to evidence a Swing Line Loan and substantially
in the form of Exhibit C-2.

 

“Swing Line Maturity Date” means, with respect to any Swing Line Loan, the
Business Day set forth in the relevant Swing Line Request as the date upon which
such Swing Line Loan matures; provided that such date shall be no later than the
seventh calendar day following the relevant Borrowing Date.

 

“Swing Line Request” means a request by the Borrower for a Swing Line Loan,
which shall specify (i) the requested Borrowing Date, (ii) the requested date of
maturity and (iii) the amount of such Swing Line Loan.

 

“Taxes” has the meaning assigned to such term in Section 4.04(a).

 

“Termination Agreement” has the meaning assigned in Section 2.08(a).

 

“Total Commitment” means, on any day, the aggregate Commitment of all the
Lenders on such day.

 

“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all vested nonforfeitable
accrued benefits under such Plan exceeds (ii) the fair market value of all Plan
assets allocable to such benefits, all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or the Plan
under Title IV of ERISA.

 

“U.S. Subsidiary” means a Subsidiary of the Borrower which, as of the date
hereof, exists and is organized under the laws of, and of which the principal
place of business is located in, any state in the United States of America.

 

-14-



--------------------------------------------------------------------------------

“Welfare Plan” means a “welfare plan”, as defined in Section 3(1) of ERISA.

 

“Wholly Owned Subsidiary” means, at any time and with respect to any Person, a
Subsidiary, all the shares of stock of all classes of which (other than
directors’ qualifying shares) or other ownership interests at the time are owned
directly or indirectly by such Person and/or one or more other Wholly Owned
Subsidiaries of such Person.

 

ARTICLE II

 

The Credit Facility

 

Section 2.01 Revolving Credit Loans; Borrowing Procedure. (a) Until the
Commitment Termination Date, subject to the terms and conditions of this
Agreement, each of the Lenders, severally and not jointly with the other
Lenders, agrees to make Revolving Credit Loans in dollars to the Borrower in an
aggregate principal amount at any one time outstanding not to exceed such
Lender’s Commitment. Revolving Credit Loans shall be made on any Borrowing Date
only (i) in the minimum aggregate principal amount of (A) in the case of
Eurodollar Loans, $5,000,000 or integral multiples of $1,000,000 in excess
thereof or (B) in the case of ABR Loans, $1,000,000 or integral multiples of
$500,000 in excess thereof (provided that ABR Loans may always be borrowed in
the aggregate amount of the Available Commitment) and (ii) when taken together
with all Loans and L/C Obligations then outstanding in a maximum aggregate
principal amount not exceeding the Available Commitment (after giving effect to
any repayments or prepayments and any other borrowings of Loans on such
Borrowing Date). The Available Commitment may be utilized by the Borrower to
obtain Letters of Credit in accordance with Section 2.06.

 

(b) In order to borrow Revolving Credit Loans, the Borrower shall give a
Revolving Credit Request to the Administrative Agent, by telephone, telex or
telecopy or in writing, not later than 12:00 P.M. (noon) (if by telephone, to be
so confirmed in substantially the form of Exhibit A-1 not later than 2:00 P.M.),
New York time, (i) on the Borrowing Date for ABR Loans and (ii) on the third
Business Day before the Borrowing Date for Eurodollar Loans. Upon receipt, the
Administrative Agent forthwith shall give notice to each Lender of the substance
of the Revolving Credit Request. With respect to any Borrowing Date, the
Borrower may only deliver a single Revolving Credit Request to the
Administrative Agent. Not later than 3:00 P.M., New York time, on the Borrowing
Date, each Lender shall make available to the Administrative Agent such Lender’s
Pro Rata Share of the requested Revolving Credit Loans in funds immediately
available at the Administrative Agent’s office specified pursuant to Section
11.07(a). Subject to satisfaction, or waiver by all of the Lenders, of each of
the applicable conditions precedent contained in Article VI, on the Borrowing
Date the Administrative Agent shall make available, in like funds, to the
Borrower the amounts received by the Administrative Agent from the Lenders.

 

Section 2.02 Swing Line Loans; Borrowing Procedure. (a) Until the Commitment
Termination Date, subject to the terms and conditions of this Agreement, the
Swing Line Lender may, at its option, make one or more Swing Line Loans in
dollars to the Borrower in an aggregate principal amount at any one time
outstanding not to exceed $5,000,000. Swing Line Loans, if made, shall be made
on any Borrowing Date only (i) in the minimum aggregate principal amount of
$250,000 or integral multiples of $100,000 in excess thereof and (ii) when taken
together with

 

-15-



--------------------------------------------------------------------------------

all other Loans and L/C Obligations then outstanding, in a maximum aggregate
principal amount not exceeding the Available Commitment (after giving effect to
any repayments or prepayments and any other borrowings of Loans on such
Borrowing Date). Each Swing Line Loan shall mature on the Swing Line Maturity
Date.

 

(b) The Borrower may request a Swing Line Loan by delivering a Swing Line
Request to the Administrative Agent by telephone, telex or telecopy or in
writing, not later than 2:00 P.M. (if by telephone, to be so confirmed in
substantially the form of Exhibit A-2 not later than 3:00 P.M.), New York time
on any Borrowing Date. With respect to any Borrowing Date, the Borrower may
deliver only a single Swing Line Request to the Administrative Agent. Any Swing
Line Request, once delivered to the Administrative Agent in accordance with this
Agreement, shall be irrevocable. On the Borrowing Date, if the Swing Line Lender
elects to make the requested Swing Line Loan, the Swing Line Lender shall make
available to the Administrative Agent the requested Swing Line Loan in funds
immediately available at the Administrative Agent’s office specified pursuant to
Section 11.07(a). Subject to satisfaction, or waiver by the Swing Line Lender,
of each of the applicable conditions precedent contained in Article VI and to
the Swing Line Lender’s election to make the requested Swing Line Loan, on the
Borrowing Date the Administrative Agent shall make available, in like funds, to
the Borrower the amounts received by the Administrative Agent from the Swing
Line Lender.

 

(c) Immediately upon the making of each Swing Line Loan, each Lender other than
the Swing Line Lender shall be deemed to, and hereby agrees to, have irrevocably
and unconditionally purchased from the Swing Line Lender a participation in such
Swing Line Loan in an amount equal to such Lender’s Pro Rata Share of the
principal amount thereof. If the Swing Line Lender notifies each such other
Lender by not later than 4:30 P.M., New York time, on a Business Day that the
Swing Line Lender wishes the Lenders to fund their participation interests in a
Swing Line Loan, each such other Lender shall make available to the
Administrative Agent in immediately available funds by Fedwire or, in the case
of transfers from an account maintained at The Bank of New York, SWIFT transfer,
the amount of its respective participation in such Swing Line Loan by not later
than 5:30 P.M., New York time, on such day (which amount the Administrative
Agent shall promptly remit to the Swing Line Lender). To the extent that the
Swing Line Lender has notified a Lender and such Lender has not funded its
participation in any such Swing Line Loan, the amount of such participation
shall be deemed, for purposes of determining the Required Lenders and
distributions by the Administrative Agent to the Lenders of payments of
principal and interest received from the Borrower, to be subtracted from such
Lender’s participation therein and added to the Swing Line Lender’s
participation therein. In the event that any Lender fails to make available to
the Administrative Agent such Lender’s Pro Rata Share of the requested Swing
Line Loan as provided above, the Swing Line Lender shall be entitled to recover
such amount on demand from such Lender, and together with interest thereon at a
rate per annum equal to the interest rate provided for ABR Loans in Section
3.02. The Administrative Agent shall distribute to each other Lender which has
paid all amounts payable by it under this Section 2.02(c) with respect to any
Swing Line Loans such other Lender’s Pro Rata Share of all payments received by
the Administrative Agent from the Borrower thereunder with respect to a period
for which such other Lender has funded its participation, provided, however,
that, in the event such payment received by the Administrative Agent is required
to be returned, such Lender will promptly return to the Administrative Agent any
portion thereof previously distributed to it by the Administrative Agent.

 

-16-



--------------------------------------------------------------------------------

(d) As among the Swing Line Lender and the Lenders, and without limiting the
obligations of the Lenders to make Loans to the Borrower or any of the
conditions precedent to the making of such Loans, each Lender’s obligations
pursuant to Section 2.02(c) shall be absolute and unconditional and shall not be
affected by any circumstance (except as set forth below in this Section
2.02(d)), including (i) any set-off, claim, counterclaim, right of recoupment,
defense or other right which such Lender or the Borrower may have against the
Swing Line Lender, the Administrative Agent, the Borrower or any other Person
for any reason whatsoever; (ii) the occurrence or continuance of a Default or
Event of Default or (except to the extent that (A) the Swing Line Lender made
the subject Swing Line Loan at a time when an officer of the Swing Line Lender
involved in the administration of this Agreement had actual knowledge that one
or more of the conditions specified in Section 6.01 or 6.02 had not been
satisfied in any material respect and (B) such condition is not satisfied at the
time the Swing Line Lender makes a Swing Line Loan or directs the Lenders to
purchase participations pursuant to subsection (c) of this Section 2.02) the
failure to satisfy any of the other conditions specified in Sections 6.01 and
6.02; (iii) any breach of any Credit Document by any Person other than the Swing
Line Lender; (iv) the termination or reduction of such Lender’s Commitment
pursuant to Section 2.03 or the expiration of such Lender’s Commitment, provided
that the relevant Swing Line Loan was made prior to such termination, reduction
or expiration.

 

Section 2.03 Termination and Reduction of Commitments. The Borrower may
terminate the Total Commitment, or reduce the amount thereof, by (a) giving
written notice to the Administrative Agent, not later than 5:00 P.M., New York
time, on the third Business Day prior to the date of termination or reduction
and (b) paying the amount of the Commitment Fee and Letter of Credit Fees
accrued through such date of termination or reduction. Reductions of the Total
Commitment shall be in the amount of $5,000,000 or in integral multiples of
$1,000,000 in excess thereof (or, if the amount of the Available Commitment is
less than $5,000,000, then all of such lesser amount), but shall not exceed the
Available Commitment in effect immediately before giving effect to such
reduction. Any termination, and all reductions, of the Total Commitment shall be
permanent.

 

Section 2.04 Repayment. Revolving Credit Loans shall be repaid, together with
all accrued and unpaid interest thereon, on the Commitment Termination Date.
Swing Line Loans shall be repaid, together with all accrued and unpaid interest
thereon, on the earlier to occur of (i) the Swing Line Maturity Date and (ii)
the Commitment Termination Date.

 

Section 2.05 Prepayment. (a) The Borrower may prepay Loans bearing interest on
the same basis and having the same Interest Periods, if any, by giving notice to
the Administrative Agent, by telephone, telex, telecopy or in writing not later
than 12:00 P.M. (if by telephone, to be so confirmed not later than 2:00 P.M.),
New York time, (i) on the third Business Day, in the case of Eurodollar Loans,
or (ii) on the Business Day in the case of ABR Loans, preceding the proposed
date of prepayment. Each such prepayment shall be in an aggregate principal
amount of $5,000,000 or in integral multiples of $1,000,000 in excess thereof
(or, if the aggregate amount of outstanding Loans is less than $5,000,000, then
all of such lesser amount), together with accrued interest on the principal
being prepaid to the date of prepayment and, in the case of Eurodollar Loans,
the amounts required by Section 4.03. Subject to the terms and conditions of
this Agreement, prepaid Loans may be reborrowed to the extent of the Available
Commitment.

 

-17-



--------------------------------------------------------------------------------

(b) The Borrower shall prepay Loans, if necessary, so that the aggregate amount
of Loans and L/C Obligations at any time outstanding shall not exceed the Total
Commitment then in effect.

 

Section 2.06 Letters of Credit.

 

(a) Letters of Credit. Prior to the Commitment Termination Date, and subject to
the terms and conditions of this Agreement, from time to time the Borrower may
request that the L/C Issuer issue under this Agreement, and the L/C Issuer
shall, upon such request of the Borrower and upon the satisfaction or waiver of
each of the conditions contained in Article VI applicable thereto, issue for the
account of the Borrower, one or more nontransferable standby letters of credit
(each, a “Letter of Credit”) in the L/C Issuer’s then-customary form; provided
that the L/C Issuer shall not issue any Letter of Credit: (i) if, after giving
effect to such issuance, the sum of the aggregate amount of the L/C Obligations
of all the Lenders then outstanding and the aggregate amount of Loans of all the
Lenders then outstanding would exceed the Total Commitment then in effect; (ii)
having a stated amount of less than $10,000; (iii) having an expiration date
later than the Business Day four Business Days prior to the Commitment
Termination Date unless it is an Extended Letter of Credit; or (iv) if, after
giving effect to such issuance, the aggregate amount of L/C Obligations of all
the Lenders then outstanding would exceed $25,000,000.

 

(b) Procedure for Obtaining Letter of Credit. The Borrower may request that the
L/C Issuer issue a Letter of Credit pursuant to Section 2.06(a) by giving a L/C
Request to the Administrative Agent in writing not later than 11:00 A.M., New
York time, on the fifth Business Day prior to the proposed date of issuance of
the Letter of Credit. Upon receipt of any L/C Request, the Administrative Agent
shall forthwith give notice to each Lender of the substance thereof. On the date
specified by the Borrower in such notice and upon fulfillment of the applicable
conditions set forth in this Section 2.06 and Article VI or the waiver thereof
by Lenders, the L/C Issuer will issue such Letter of Credit in the form
specified in such L/C Request.

 

(c) Participation by Lenders. Immediately upon the issuance of a Letter of
Credit, each Lender other than the L/C Issuer shall be deemed to, and hereby
agrees to, have irrevocably and unconditionally purchased from the L/C Issuer a
participation in such Letter of Credit and each drawing thereunder in an amount
equal to such Lender’s Pro Rata Share of the maximum amount which is or at any
time may become available to be drawn thereunder.

 

(d) Drawings and Reimbursement. (i) In the event of any request for a drawing
under any Letter of Credit by the beneficiary thereof, the L/C Issuer shall
notify the Borrower and the Administrative Agent as promptly as practicable
following receipt of such request, and the Borrower shall reimburse the L/C
Issuer on or prior to the third Business Day after the day on which such drawing
is honored in an amount of immediately available funds equal to the amount of
such drawing.

 

(ii) If the Borrower shall fail to immediately reimburse the L/C Issuer in an
amount equal to the amount of any drawing honored by the L/C Issuer under a
Letter of Credit, then the L/C Issuer shall promptly notify each Lender of the
unreimbursed amount of such drawing and of such Lender’s respective
participation therein. Not later than 2:00 P.M., New York time, on the Business
Day after the date notified by the L/C

 

-18-



--------------------------------------------------------------------------------

Issuer or if the Lenders are notified by the L/C Issuer prior to 11:00 A.M., New
York time, on the date so notified, each Lender shall make available to the L/C
Issuer in immediately available funds at the office of the L/C Issuer in The
City of New York an amount equal to its respective participation. For so long as
any Lender fails so to fund its participation in any such Letter of Credit, the
amount of such participation shall be deemed, for purposes of determining the
Required Lenders, to be subtracted from such Lender’s L/C Obligations and added
to the L/C Issuer’s L/C Obligations. If any Lender fails to make available to
the L/C Issuer on such Business Day the amount of such Lender’s participation in
such Letter of Credit as provided in this Section 2.06(d), then the L/C Issuer
shall be entitled to recover such amount on demand from such Lender, together
with interest thereon at a rate per annum equal to (A) from (and including) such
Business Day to (and including) the third Business Day thereafter, the Federal
Funds Rate, and (B) from (but excluding) such third Business Day, the sum of 2%
and the Federal Funds Rate. The L/C Issuer shall distribute to each Lender that
has paid all amounts payable by it under this Section 2.06 with respect to any
Letter of Credit such Lender’s Pro Rata Share of all payments received by the
L/C Issuer from the Borrower in reimbursement of drawings honored by the L/C
Issuer under such Letter of Credit when such payments are received.

 

(iii) The obligation of the Borrower to reimburse the L/C Issuer for drawings
made under the Letters of Credit and the obligations of the Lenders under
Section 2.06(d)(ii) shall be unconditional and irrevocable and shall be paid
strictly in accordance with the terms of the Credit Documents under all
circumstances, including the following circumstances:

 

(A) any lack of validity or enforceability of any Letter of Credit;

 

(B) the existence of any claim, set-off, defense or other right which the
Borrower or any Affiliate of the Borrower may have at any time against a
beneficiary or any transferee of any Letter of Credit (or any Persons for whom
any such beneficiary or transferee may be acting), the L/C Issuer, any Lender or
any other Person, whether in connection with any Credit Document, any
transaction contemplated thereby or any unrelated transaction;

 

(C) any draft, demand, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

 

(D) payment by the L/C Issuer under any Letter of Credit against presentation of
a demand, draft or certificate or other document that does not comply with the
terms of the Credit Documents;

 

(E) any other circumstance or happening whatsoever, which is similar to any of
the foregoing; or

 

(F) the fact that a Default or Event of Default shall have occurred.

 

(e) Security Deposit. If a Default or Event of Default shall have occurred and
be continuing, the L/C Issuer may require the deposit of funds in an
interest-bearing account as

 

-19-



--------------------------------------------------------------------------------

agreed to between the Administrative Agent, the L/C Issuer and the Borrower to
secure payment to the beneficiary of any outstanding Letter of Credit. Any funds
so deposited shall be paid to the beneficiary of such Letter of Credit if all
conditions to such payment are satisfied, or returned to the L/C Issuer for
distribution to the Lenders (or, if all obligations under this Agreement shall
have been indefeasibly paid in full, to the Borrower) if no payment to the
beneficiary has been made and the final date available for drawings under such
Letter of Credit has passed. Each payment or deposit of funds by the L/C Issuer
as provided in this paragraph shall be treated for all purposes of this
Agreement as a drawing duly honored by the L/C Issuer under the related Letter
of Credit.

 

(f) Extended Letters of Credit. The Borrower may request that the L/C Issuer
allow, and the L/C Issuer may (in its sole discretion) agree to allow, one or
more Letters of Credit issued by it to expire later than the date that is four
Business Days prior to the Commitment Termination Date. Any such Letter of
Credit is referred to herein as an “Extended Letter of Credit.” The following
provisions shall apply to any Extended Letter of Credit, notwithstanding any
contrary provision set forth herein.

 

(i) The participations of each Lender in each Extended Letter of Credit shall
terminate at the close of business on the date that is four Business Days prior
to the Commitment Termination Date, except with respect to demands for drawings
submitted prior to such date.

 

(ii) On or prior to the date that is four Business Days prior to the Commitment
Termination Date, the Borrower shall deposit with the L/C Issuer an amount in
cash equal to the aggregate L/C Obligations as of such date attributable to the
Extended Letters of Credit issued by the L/C Issuer. Each such deposit shall be
held by the L/C Issuer as collateral for the obligations of the Borrower in
respect of such Extended Letters of Credit. The L/C Issuer shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the L/C
Issuer and at the Borrower’s risk and expense, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall be applied by the L/C Issuer to
reimburse disbursements in respect of such Extended Letters of Credit for which
the L/C Issuer has not been reimbursed and, to the extent not so applied, shall
be held for the satisfaction of the reimbursement obligations of the Borrower
for the aggregate L/C Obligations at such time in respect of the Extended
Letters of Credit.

 

(iii) After the close of business on the date that is four Business Days prior
to the Commitment Termination Date, all fees that would have accrued (if the
participations of the Lenders in the Extended Letters of Credit had not
terminated) shall continue to accrue on the L/C Obligations in respect of each
Extended Letter of Credit and shall be payable to the L/C Issuer for its own
account.

 

Section 2.07 Total Commitment Increase. (a) The Borrower may, at any time after
the Effective Date and before the Commitment Termination Date, propose that the
$100,000,000 Total Commitment as of the Effective Date be increased to an amount
not greater than $175,000,000 by notice to the Administrative Agent, provided
that

 

-20-



--------------------------------------------------------------------------------

(i) such notice shall specify the existing Lenders who are willing to provide an
additional Commitment and/or specify any new financial institutions (to be
agreed to by the Administrative Agent, which agreement shall not be unreasonably
withheld) willing to become Lenders under this Agreement and shall specify the
date on which such increase is to be effective (which shall be a Business Day at
least 5 Business Days after delivery of such notice and prior to the Commitment
Termination Date),

 

(ii) no existing Lender party to this Agreement at the time of the request for
an increase in the Total Commitment shall be required (or have any other
obligation) to increase its Commitment to satisfy the proposed increase
(although any Lender may opt to do so in its own discretion);

 

(iii) a Total Commitment increase must be a minimum aggregate amount of
$5,000,000 or in integral multiples of $5,000,000 in excess thereof (not to
exceed a Total Commitment of $175,000,000);

 

(iv) the Borrower may not request a Total Commitment increase more than three
(3) times between the Effective Date and the Commitment Termination Date; and

 

(v) such notice shall be accompanied by a certificate of a Responsible Officer
of the Borrower certifying that the amount to which the Total Commitment will be
increased does not exceed the limits established by the Board of Directors of
the Borrower for this Agreement.

 

(b) A new lender may become party to this Agreement pursuant to Section 2.07(a)
by executing a New Lender Supplement with the Borrower and the Administrative
Agent, in substantially the form of Exhibit G-1 (a “New Lender Supplement”),
whereupon such lender shall become a Lender for all purposes and to the same
extent as if originally a party to this Agreement. Effective as of the date on
which any such new lender becomes a Lender pursuant to the provisions of this
Section 2.07, the Total Commitment shall be increased by the amount of such new
Lender’s Commitment.

 

(c) An existing Lender may increase its Commitment under this Agreement pursuant
to Section 2.07(a) by executing a Commitment Increase Supplement, in
substantially the form of Exhibit G-2 (a “Commitment Increase Supplement”),
whereupon such Lender shall be bound by and entitled to the benefits of this
Agreement with respect to the full amount of its Commitment as so increased.
Effective as of the date on which any such Lender so increases its Commitment,
the Total Commitment shall be increased by the amount of such Lender’s
additional Commitment.

 

(d) If on the effective date of any New Lender Supplement there is outstanding
an unpaid principal amount of Revolving Credit Loans, then the Borrower shall
borrow Revolving Credit Loans from such new Lender in an amount determined by
multiplying the amount of such new Lender’s Commitment by a fraction, the
numerator of which shall be the then unpaid principal amount of the Revolving
Credit Loans and the denominator of which shall be the Total Commitment giving
effect to the new Lender’s Commitment. If on the effective date of any
Commitment Increase Supplement there is outstanding an unpaid principal amount
of Revolving Credit Loans, then the Borrower shall borrow Revolving Credit Loans
from such increasing Lender in an amount equal to the difference between (i) the
outstanding amount of Revolving

 

-21-



--------------------------------------------------------------------------------

Credit Loans from this Lender and (ii) the amount determined by multiplying the
new increased Commitment of the Lender by a fraction, the numerator of which
shall be the then unpaid principal amount of the Revolving Credit Loans and the
denominator of which shall be the Total Commitment giving effect to the
increasing Lender’s new Commitment. Notwithstanding anything herein to the
contrary, if there are Eurodollar Loans outstanding, such new Lender or
increasing Lender will make Loans (which shall constitute Eurodollar Loans for
the purposes of this Agreement) to the Borrower in its Pro Rata Share (in the
case of an existing Lender increasing its Commitment pursuant to Section
2.07(c), calculated based solely on the amount of the increase in its
Commitment) having Interest Periods corresponding to the then unexpired portions
of the respective Interest Periods of such Eurodollar Loans and bearing interest
at a rate equal to such rate calculated pursuant to Section 3.03. The Borrower
shall then prepay existing Revolving Credit Loans down in an amount in aggregate
equal to the amount borrowed from the new Lenders and/or increasing Lenders so
that, after giving effect to the transactions described in this Section 2.07,
the Revolving Credit Loans are held ratably by the Lenders in accordance with
the respective Commitments of the Lenders. Any prepayment shall be accompanied
by the payment of all accrued and unpaid interest thereon and, in the case of
Eurodollar Loans, the amounts required in Section 4.03.

 

(e) The Administrative Agent shall advise the Lenders of any addition of a new
Lender or any increase in the Commitment of an existing Lender and of the amount
of any borrowing from it hereunder made simultaneously upon such addition or
increase.

 

(f) No Total Commitment increase shall be effective (notwithstanding the date in
the notice described in Section 2.07(a)(i)) until the requirements of this
Section have been satisfied, including the receipt by the Administrative Agent
of the documents referred to in Sections 2.07(b) and/or 2.07(c), as applicable.

 

Section 2.08 Termination of Existing Facility. (a) An appropriate termination
agreement, dated as of the date hereof (the “Termination Agreement”), shall be
executed and such Termination Agreement will, among other things, (i) terminate
the Existing Credit Agreement, Existing Subsidiary Guaranty and Existing
Contribution Agreement and (ii) require the repayment of all Loans and L/C
Obligations under the Existing Facility, together with accrued interest and any
fees due at the termination of the Commitments under the Existing Facility. The
Administrative Agent under the Existing Facility acknowledges, on behalf of the
parties to the Credit Documents under the Existing Facility, that Loans (as
defined in this Agreement) drawn under this Agreement may be used simultaneously
to repay obligations under the Existing Facility. The “Existing Facility” means
the Credit Documents as defined in the Existing Credit Agreement, and the rights
and obligations thereunder. Unless otherwise provided above, for purposes of
this Section 2.08(a) only, the terms “Loans,” “L/C Obligations,” “Commitments,”
“Administrative Agent,” and “Credit Documents,” have the meanings ascribed to
such terms in the Existing Facility.

 

(b) The Outstanding L/Cs under the Existing Facility shall be considered Letters
of Credit issued under this Agreement (as if they were issued by the L/C Issuer
as of the date hereof, and all provisions under this Agreement related to
Letters of Credit hereunder, including Section 2.06, shall apply) and shall
continue in accordance with their terms. The Borrower represents that there are
no unreimbursed obligations under the Outstanding L/Cs.

 

-22-



--------------------------------------------------------------------------------

ARTICLE III

 

Interest and Fees

 

Section 3.01 Interest Rate Determination; Conversion. (a) Except to the extent
that the Borrower shall request, in a Revolving Credit Request or Conversion
Request, that a Revolving Credit Loan bear interest as a Eurodollar Loan, each
Loan shall bear interest as an ABR Loan. All Swing Line Loans shall bear
interest as ABR Loans and may not be converted into Eurodollar Loans.

 

(b) The Borrower may request, by giving a Conversion Request to the
Administrative Agent, by telephone, telex, telecopy or in writing not later than
12:00 noon, New York time (if by telephone, to be so confirmed in substantially
the form of Exhibit B not later than 2:00 P.M., New York time), on the third
Business Day prior to the requested Conversion Date, that all or portions of the
outstanding Revolving Credit Loans, in the aggregate principal amount of
$5,000,000 or in integral multiples of $1,000,000 in excess thereof (or, if the
aggregate principal amount of outstanding Loans is less than $5,000,000, then
all such lesser amount), bear interest from and after the Conversion Date as
either ABR Loans or Eurodollar Loans; provided, however, that during the
continuance of any Default or Event of Default that shall have occurred, no
Revolving Credit Loan (or portion thereof) may be converted into Eurodollar
Loans. Upon receipt, the Administrative Agent forthwith shall give notice to
each Lender of the substance of each Conversion Request. Upon payment by the
Borrower of the amounts, if any, required by Section 4.03, on the Conversion
Date the Revolving Credit Loans or portions thereof as to which the Conversion
Request was made shall commence to accrue interest in the manner selected by the
Borrower therein.

 

Section 3.02 Interest on ABR Loans. Each ABR Loan shall bear interest from the
date made until the date repaid, or (if converted into a Eurodollar Loan) to
(but excluding) the first day of any relevant Interest Period, as the case may
be, payable in arrears on the last day of each calendar quarter of each year,
commencing with the first such date after the Effective Date, and on the date
such Loan is repaid, at a rate per annum equal to the sum of (a) the Alternate
Base Rate in effect from time to time and (b) the Applicable Margin.

 

Section 3.03 Interest on Eurodollar Loans. (a) Each Eurodollar Loan shall bear
interest from the date made until the date repaid or converted to an ABR Loan,
payable in arrears, and with respect to Interest Periods of three months or
less, on the last day of such Interest Period, and with respect to Interest
Periods longer than three months, on the day which is three months after the
commencement of such Interest Period and on the last day of such Interest
Period, at a rate per annum equal to the sum of (i) the Applicable Margin, and
(ii) LIBOR.

 

(b) Each Eurodollar Loan shall become an ABR Loan at the end of the Interest
Period therefor unless (i) there shall not have occurred and be continuing a
Default or Event of Default and (ii) not later than the third Business Day prior
to the last day of such Interest Period, the Borrower shall have delivered to
the Administrative Agent (x) an irrevocable written election of the subsequent
Interest Period therefor, in which case such Eurodollar Loan shall remain
outstanding as a Eurodollar Loan, or (y) a Conversion Request with respect
thereto, in which case such Eurodollar Loan shall be converted in accordance
with Section 3.01(b).

 

-23-



--------------------------------------------------------------------------------

(c) If, during any period, a Lender shall be required to maintain reserves
against “eurocurrency liabilities” in accordance with Federal Reserve Board
Regulation D, the Borrower shall pay additional interest during such period on
each outstanding Eurodollar Loan of such Lender (contemporaneously with each
interest payment due thereon commencing with the first such payment due at least
two Business Days after receipt of the notice referred to in the next sentence)
at a rate per annum up to but not exceeding the marginal rate determined by the
following formula:

 

LIBOR

--------------------------------------------------------------------------------

   –    LIBOR     1  -  Eurodollar Reserve Percentage          

 

Each Lender shall promptly notify the Borrower, with a copy to the
Administrative Agent, upon becoming aware that the Borrower may be required to
make a payment of additional interest to such Lender. When requesting payment
pursuant to this Section 3.03(c), a Lender shall provide to the Borrower, with a
copy to the Administrative Agent, a certificate, signed by an officer of such
Lender setting forth, in reasonable detail, the basis of such claim, the amount
required to be paid by the Borrower to such Lender and the computations made by
such Lender to determine such amount. Absent manifest error, such certificate
shall be binding as to the amounts of additional interest owing in respect of
such Lender’s Eurodollar Loans. Any Lender that gives notice under this Section
3.03(c) shall promptly withdraw such notice (by written notice of withdrawal
given to the Administrative Agent and the Borrower) whenever such Lender is no
longer required to maintain such reserves or the circumstances giving rise to
such notice shall otherwise cease.

 

Section 3.04 Interest on Overdue Amounts. Anything herein to the contrary
notwithstanding, all overdue amounts hereunder, and, during the continuance of
any Event of Default that shall have occurred, each Loan, shall bear interest,
payable on demand, at a rate per annum equal to the sum of (i) 2.00% and (ii)
the rate then applicable, changing as and when such rate shall change, until, in
the case of Eurodollar Loans, the end of the current Interest Period therefor,
and thereafter the rate of interest applicable to ABR Loans.

 

Section 3.05 Day Counts. Interest on ABR Loans shall be calculated on the basis
of (a) a 365-day, or, if applicable, a 366-day, year for the actual number of
days elapsed for so long as interest is determined pursuant to clause (i) of the
definition of “Alternate Base Rate” and (b) a 360-day year for the actual number
of days elapsed otherwise. Interest on all other Loans, and all fees shall be
calculated on the basis of a 360-day year for the actual number of days elapsed.

 

Section 3.06 Maximum Interest Rate. (a) Nothing in this Agreement shall require
the Borrower to pay interest at a rate exceeding the maximum rate permitted by
applicable law. Neither this Section 3.06 nor Section 11.01 is intended to limit
the rate of interest payable for the account of any Lender to the maximum rate
permitted by the laws of the State of New York (or any other applicable law) if
a higher rate is permitted with respect to such Lender by supervening provisions
of U.S. federal law.

 

(b) If the amount of interest payable for the account of any Lender on any
interest payment date in respect of the immediately preceding interest
computation period, computed pursuant to this Article III, would exceed the
maximum amount permitted by applicable law to be charged by such Lender, the
amount of interest payable for its account on such interest payment date shall
automatically be reduced to such maximum permissible amount.

 

-24-



--------------------------------------------------------------------------------

(c) If the amount of interest payable for the account of any Lender in respect
of any interest computation period is reduced pursuant to Section 3.06(b) and
the amount of interest payable for its account in respect of any subsequent
interest computation period would be less than the maximum amount permitted by
law to be charged by such Lender, then the amount of interest payable for its
account in respect of such subsequent interest computation period shall be
automatically increased to such maximum permissible amount; provided that at no
time shall the aggregate amount by which interest paid for the account of any
Lender has been increased pursuant to this Section 3.06(c) exceed the aggregate
amount by which interest paid for its account has theretofore been reduced
pursuant to Section 3.06(b).

 

Section 3.07 Fees.

 

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent, for
the respective pro rata accounts of the Lenders, on the last day of each
calendar quarter of each year, in arrears, commencing with the first such day
after the Effective Date, and on the Commitment Termination Date, a fee (the
“Commitment Fee”) computed by multiplying (i) the average daily Available
Commitment over the last calendar quarter (or portion thereof since the date as
of which the last Commitment Fee was calculated), by (ii) 0.20% per annum. The
Commitment Fee will be calculated based upon the actual number of days elapsed
over a 360-day year.

 

(b) Letter of Credit Fees. In lieu of any letter of credit commissions or fees
provided for in any letter of credit application (other than documentary and
processing charges referred to in clause (iv) below), the Borrower agrees to pay
to the L/C Issuer in funds immediately available at the office of the L/C Issuer
specified in Section 11.07(a) the following fees and other amounts with respect
to each outstanding Letter of Credit (collectively, the “Letter of Credit
Fees”):

 

(i) an administrative fee equal to 0.100% per annum on the daily amount stated
to be available from time to time for drawing under such Letter of Credit from
(and including) the date of issuance until (but excluding) the expiration date
of such Letter of Credit, payable to the L/C Issuer for its account in arrears
on the last day of each calendar quarter, commencing on the first such date
after the Borrowing Date, and on such expiration date;

 

(ii) a letter of credit fee, at a rate per annum equal to the Applicable Margin
from time to time in effect for Eurodollar Loans, calculated on a per annum
basis (on the basis of actual number of days elapsed over a 360-day year) on the
daily amount stated to be available from time to time for drawing under such
Letter of Credit from (and including) the date of issuance until (but excluding)
the expiration date of such Letter of Credit, payable to the L/C Issuer for the
account of the Lenders in arrears on the last day of each calendar quarter,
commencing on the first such date after the Borrowing Date, and on such
expiration date;

 

(iii) with respect to drawings made thereunder, interest, payable on demand to
the L/C Issuer (if applicable, for the benefit of the Lenders that have funded a
participation therein pursuant to Section 2.06(d)(ii)), on the amount paid by
the L/C Issuer in respect of each such drawing from (and including) the date of
the drawing to (but excluding) the date such amount is reimbursed by the
Borrower, at a rate per annum equal to (A) from (and including) the date of such
drawing to (and including) the third

 

-25-



--------------------------------------------------------------------------------

Business Day after the date of such drawing, the rate of interest then
applicable to ABR Loans, changing as and when said rate shall change, and (B)
from (but excluding) the third Business Day after the date of such drawing, the
sum of (x) 2% and (y) the rate specified in clause (A); and

 

(iv) with respect to the issuance, amendment or transfer of such Letter of
Credit and each drawing made thereunder, customary documentary and processing
charges payable to the L/C Issuer in accordance with the L/C Issuer’s standard
schedule for such charges in effect at the time of such issuance, amendment,
transfer or drawing, as the case may be.

 

Promptly upon receipt by the L/C Issuer of any amount described in clause (ii)
or (iii) of this Section 3.07(b), the L/C Issuer shall distribute to each Lender
that has paid all amounts payable by it under Section 2.06(d) such Lender’s
ratable share of such amount. Amounts payable under clauses (i) and (iv) of this
Section 3.07(b) shall be retained by the L/C Issuer.

 

ARTICLE IV

 

Disbursement and Payment

 

Section 4.01 Disbursement. (a) Each Loan shall be made by the relevant Lender
from such Lender’s branch or affiliate identified as its Applicable Lending
Office.

 

(b) The failure of any Lender to make any Loan to be made by it on the Borrowing
Date therefor shall not relieve any other Lender of its obligation to make its
Loan or Loans on such date, but neither any Lender nor the Administrative Agent
shall be responsible for the failure of any other Lender to make a Loan to be
made by such other Lender.

 

(c) The Administrative Agent may, but shall not be required to, advance on
behalf of any Lender the amount of such Lender’s Loans to be made on a Borrowing
Date, unless such Lender shall have notified the Administrative Agent prior to
such Borrowing Date that it does not intend to make such Loans on such date. If
the Administrative Agent makes any such advance, the Administrative Agent shall
be entitled to recover the amount so advanced on demand from the Lender on whose
behalf such advance was made and, if such Lender does not pay the Administrative
Agent the amount of such advance on demand, the Borrower agrees promptly to
repay such amount to the Administrative Agent. Until such amount is repaid to
the Administrative Agent by such Lender or the Borrower, such advance shall be
deemed for all purposes to be a Loan made on such Borrowing Date by the
Administrative Agent. The Administrative Agent shall be entitled to recover from
the Lender or the Borrower, as the case may be, interest on the amount advanced
by it for each day from the Borrowing Date therefor until repaid to the
Administrative Agent, at a rate per annum equal to the Federal Funds Rate until
the third Business Day after the date of the advance and, thereafter, at the
rate per annum equal to the relevant rate on Loans made on the relevant
Borrowing Date.

 

Section 4.02 Method and Time of Payments; Sharing among Lenders. (a) All funds
received by the Administrative Agent for the account of the Lenders in respect
of payments made by the Borrower under, or from any other Person on account of,
any Credit Document shall be distributed promptly by the Administrative Agent
among the Lenders, in like funds as received,

 

-26-



--------------------------------------------------------------------------------

ratably in proportion to their respective interests therein. Each payment of the
Commitment Fee and each reduction of Commitments shall be apportioned among the
Lenders in proportion to each Lender’s Pro Rata Share.

 

(b) All payments by the Borrower hereunder shall be made without setoff or
counterclaim to the Administrative Agent, for its account or for the account of
the Lender or Lenders entitled thereto, as the case may be, in dollars and in
immediately available funds at the office of the Administrative Agent
theretofore designated in writing to the Borrower not later than 11:00 A.M., New
York time, on the date when due or, in the case of payments pursuant to Sections
3.04, 4.03, 4.04, 4.06 or payments otherwise specified as payable upon demand,
forthwith upon written demand therefor.

 

(c) Whenever any payment from the Borrower shall be due on a day that is not a
Business Day, the date of payment thereof shall be extended to the next
succeeding Business Day. If the date for any payment of principal is extended by
operation of law or otherwise, interest thereon shall be payable for such
extended time.

 

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment from the Borrower is due that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
but shall not be obligated to, cause to be distributed to each Lender on such
due date an amount equal to the amount then due to such Lender. If and to the
extent that the Borrower shall not have so made such payment, each Lender shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the Federal Funds Rate.

 

(e) If any Lender shall receive from the Borrower or any other Person any amount
owing under any Credit Document (whether received pursuant to the exercise of
any right of set-off, banker’s lien, realization upon any security held for or
appropriated to such obligation or otherwise) other than in proportion to such
Lender’s ratable share thereof, then such Lender shall purchase from each other
Lender a participating interest in so much of the other Lenders’ Loans as shall
be necessary in order that each Lender shall share such payment with each of the
other Lenders in proportion to each Lender’s ratable share; provided that
nothing herein contained shall obligate any Lender to apply any set-off or
banker’s lien or collateral security permitted hereby first to the obligations
of the Borrower hereunder if the Borrower is obligated to such Lender pursuant
to other loans or notes. If any purchasing Lender shall be required to return
any excess payment received by it, such participation shall be rescinded and the
purchase price restored to the extent of such return, but without interest.

 

Section 4.03 Compensation for Losses. (a) If (i) the Borrower prepays Loans, or
a Conversion Date occurs (except pursuant to Section 4.05), other than on the
last day of the relevant Interest Period, (ii) the Borrower revokes any
Borrowing Request, (iii) Loans (or portions thereof) are converted into ABR
Loans (except pursuant to Section 4.05) or (iv) Loans (or portions thereof)
shall become or be declared to be due prior to the Commitment Termination Date,
then the Borrower shall pay to each Lender an amount that will compensate such
Lender for any loss (other than lost profit) or premium or penalty incurred by
such Lender as a result of such prepayment, conversion, declaration or
revocation in respect of funds obtained for the purpose of

 

-27-



--------------------------------------------------------------------------------

making or maintaining such Lenders’ Loans, or any portion thereof. Such
compensation shall include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so paid or prepaid, or
not borrowed or converted, for the period from the date of such payment or
prepayment or conversion or failure to borrow to the last day of such Interest
Period (or, in the case of a failure to borrow, the Interest Period that would
have commenced on the expected Borrowing Date) in each case at the applicable
rate of interest for such Loan (excluding, however, any margin included therein)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued on such amount were it on deposit for a comparable period
with leading banks in the London interbank market or in the New York certificate
of deposit market, as the case may be.

 

(b) If requested by the Borrower, in connection with a payment due pursuant to
this Section 4.03, a Lender shall provide to the Borrower, with a copy to the
Administrative Agent, a certificate setting forth in reasonable detail the
amount required to be paid by the Borrower to such Lender and the computations
made by such Lender to determine such amount. In the absence of manifest error,
such certificate shall be conclusive as to the amount required to be paid.

 

Section 4.04 Withholding and Additional Costs.

 

(a) Withholding. (i) All payments under this Agreement and under the Notes
(including payments of principal and interest) shall be payable to each Lender
free and clear of any and all present and future taxes, levies, imposts, duties,
deductions, withholdings, fees, liabilities and similar charges other than
Excluded Taxes (collectively, “Taxes”). If any Taxes are required to be withheld
or deducted from any amount payable under this Agreement, then the amount
payable under this Agreement shall be increased to the amount which, after
deduction from such increased amount of all Taxes required to be withheld or
deducted therefrom, will yield to such Lender the amount stated to be payable
under this Agreement. The Borrower shall also hold each Lender harmless and
indemnify it for any stamp or other taxes with respect to the preparation,
execution, delivery, recording, performance or enforcement of the Credit
Documents (all of which shall be included within “Taxes”). If any of the Taxes
specified in this Section 4.04(a) are paid by any Lender, the Borrower shall,
upon demand of such Lender, promptly reimburse such Lender for such payments,
together with any interest, penalties and expenses incurred in connection
therewith. The Borrower shall deliver to the Administrative Agent certificates
or other valid vouchers for all Taxes or other charges deducted from or paid
with respect to payments made by the Borrower hereunder. Notwithstanding the
foregoing, the Borrower shall be entitled, to the extent required to do so by
law, to deduct or withhold (and shall not be required to make payments as
otherwise required by this Section 4.04 on account of such deductions or
withholdings) income or other similar taxes imposed by the United States of
America from interest, fees or other amounts payable hereunder for the account
of any Lender other than a Lender (A) that is a U.S. Person for U.S. federal
income tax purposes or (B) that has the Prescribed Forms on file with the
Borrower for the applicable year to the extent deduction or withholding of such
taxes is not required as a result of such filing of such Prescribed Forms;
provided that, if the Borrower shall so deduct or withhold any such taxes, the
Borrower shall provide a statement to the Administrative Agent and such Lender,
setting forth the amount of such taxes so deducted or withheld, the applicable
rate and any other information or documentation which such Lender may reasonably

 

-28-



--------------------------------------------------------------------------------

request for assisting such Lender to obtain any allowable credits or deductions
for the taxes so deducted or withheld in the jurisdiction or jurisdictions in
which such Lender is subject to tax.

 

(ii) Each Lender that is not incorporated under the laws of the United States of
America or a state thereof shall deliver to the Borrower and the Administrative
Agent two duly completed copies of the appropriate and relevant United States
Internal Revenue Service Form W-8 (or any successor form or forms), certifying
in either case that such Lender is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes (“Prescribed Forms”). Each Lender that so delivers such Prescribed Forms
further undertakes to deliver to the Borrower and the Administrative Agent two
additional copies of such Prescribed Forms on or before the date that such
Prescribed Forms expire or become obsolete or after the occurrence of any event
requiring a change in the most recent Prescribed Forms so delivered by it, and
such amendments thereto or extensions or renewals thereof as may be reasonably
requested by the Borrower or the Administrative Agent, in each case certifying
that such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, unless an
event (including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such Prescribed Forms inapplicable or which would
prevent such Lender from duly completing and delivering Prescribed Forms with
respect to it and such Lender advises the Borrower and the Administrative Agent
that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax. If any Lender that is not
incorporated under the laws of the United States of America or a state thereof
fails to comply with the provisions of this Section, the Borrower and/or the
Administrative Agent, may, as required by law, deduct and withhold federal
income tax payments from payments to such Lender under this Agreement.

 

(b) Additional Costs. Subject to Sections 4.04(c) and (d):

 

(i) Without duplication of any amounts payable described in Section 3.03(c),
4.03 or 4.04(a) or 4.04(b)(ii), if any change in any law or regulation or in the
interpretation thereof by any court or administrative or Governmental Authority
charged with the administration thereof, or the enactment of any law or
regulation shall result in the imposition upon any Lender (or such Lender’s
Applicable Lending Office) of (1) any reserve, special deposit or similar
requirement against any Lender’s Commitment, Loans or L/C Obligations or (2) any
other condition regarding this Agreement, its Commitment, Loans or L/C
Obligations, and the result of any event referred to in clause (1) or (2) shall
be to increase the cost of maintaining such Commitment, Loan or L/C Obligation
(which increase in cost shall be calculated in accordance with such Lender’s
reasonable averaging and attribution methods) by an amount which such Lender
deems to be material, then, upon demand by such Lender, the Borrower shall pay
to such Lender an amount equal to such increase in cost; and

 

(ii) Without duplication of any amounts payable described in Section 3.03(c),
4.03, 4.04(a) or 4.04(b)(i), if any Lender shall have determined that the
adoption of any applicable law, rule, regulation or guideline regarding capital
adequacy, or any change therein, or any change in the interpretation or
administration thereof by any

 

-29-



--------------------------------------------------------------------------------

Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, (including any such adoption or change
made prior to the date hereof but not effective until after the date hereof) or
compliance by such Lender (or such Lender’s Applicable Lending Office) with any
request or directive regarding capital adequacy (whether or not having the force
of law) of any such authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on capital for such Lender (or
such Lender’s Applicable Lending Office) or any corporation controlling such
Lender as a consequence of its obligations under this Agreement to a level below
that which such Lender (or such Lender’s Applicable Lending Office) or such
corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s (or such Lender’s Applicable Lending
Office) or such corporation’s policies with respect to capital adequacy), then
from time to time, upon demand by such Lender, then the Borrower shall pay to
such Lender such additional amount or amounts as will compensate such Lender (or
such Lender’s Applicable Lending Office) or such corporation for such reduction.

 

(c) Lending Office Designations. Before making any demand for payment pursuant
to this Section 4.04, each Lender shall, if possible, designate a different
Applicable Lending Office if such designation will avoid the need for giving
such notice and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.

 

(d) Certificate, Etc. If requested by the Borrower, in connection with any
demand for payment pursuant to this Section 4.04, a Lender shall provide to the
Borrower, with a copy to the Administrative Agent, a certificate setting forth
in reasonable detail the basis for such demand, the amount required to be paid
by the Borrower to such Lender, the computations made by such Lender to
determine such amount and satisfaction of the conditions set forth in the next
sentence. Anything to the contrary herein notwithstanding, no Lender shall have
the right to demand any payment or compensation under this Section 4.04 (i) with
respect to any period more than 90 days prior to the date it has made a demand
pursuant to this Section 4.04 or (ii) to the extent that such Lender determines
in good faith that the interest rate or margin on the relevant Loans
appropriately accounts for any increased cost or reduced rate of return. In the
absence of manifest error, the certificate referred to above shall be conclusive
as to the amount required to be paid.

 

Section 4.05 Impracticability. If at any time any Lender shall determine in good
faith (which determination shall be conclusive) that the making or maintenance
of all or any part of such Lender’s Eurodollar Loans has been made impracticable
or unlawful because of compliance by such Lender in good faith with any law or
guideline or interpretation or administration thereof by any Governmental
Authority charged with the interpretation or administration thereof or with any
request or directive of such body (whether or not having the effect of law) or
because dollar deposits in the amount and requested maturity of such Eurodollar
Loans are not available to such Lender in the London eurodollar interbank
market, then the Administrative Agent, upon notice to it of such determination
by such Lender, shall promptly advise the other Lenders and the Borrower
thereof. Upon such date as shall be specified in such notice and until such time
as the Administrative Agent, upon notice to it by such Lender, shall notify the
Borrower and the other Lenders that the circumstances specified by it in such
notice no longer apply, (a) notwithstanding any other provision of this
Agreement, such Eurodollar Loans shall, automatically and without requirement of
further notice, or any payment pursuant to Section 4.03 or 4.04, be converted to

 

-30-



--------------------------------------------------------------------------------

ABR Loans and (b) the obligation of such Lender to make or continue Eurodollar
Loans shall be suspended, and, if the Borrower shall request in a Revolving
Credit Request or Conversion Request that the Lenders make Eurodollar Loans, the
Revolving Credit Loan requested so to be made by such Lender shall instead be
made as an ABR Loan.

 

Section 4.06 Expenses; Indemnity. (a) The Borrower will (i) pay or reimburse the
Co-Lead Arrangers and Administrative Agent for all reasonable out-of-pocket
costs and expenses incurred in connection with the preparation and execution of,
and any amendment, supplement or modification to, this Agreement, any other
Credit Documents, and any other documents prepared in connection herewith or
therewith, and the consummation of the transactions contemplated hereby and
thereby, including, without limitation, the reasonable fees and disbursements of
Sullivan & Cromwell LLP, counsel to the Administrative Agent; (ii) pay or
reimburse the Co-Lead Arrangers, each Lender and the Administrative Agent for
all reasonable costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, any other Credit Documents, and
any such other documents, including, without limitation, the reasonable fees and
disbursements of counsel to the Lenders and the Lenders; and (iii) pay and
reimburse (A) each Lender for any payments made by such Lender to the
Administrative Agent pursuant to Section 9.06 and (B) the Administrative Agent
for any and all liabilities, expenses or disbursements incurred by it which are
the subject of indemnification payments from the Lenders to the extent that the
Administrative Agent, for whatever reason, did not receive such indemnification
payments from any Lender or Lenders. The Borrower also agrees to indemnify each
Lender against any transfer taxes, documentary taxes, assessments or charges
made by any Governmental Authority by reason of the execution and delivery of
any Credit Document.

 

(b) The Borrower will indemnify the Co-Lead Arrangers, the Administrative Agent
and each of the Lenders and their respective directors, officers, employees,
agents and Affiliates (for purposes of this paragraph, each, an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all claims,
liabilities, damages, losses, costs, charges and expenses (including reasonable
fees and expenses of counsel) incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the execution
or delivery of any Credit Document or any agreement or instrument contemplated
by any Credit Document, the performance by the parties thereto of their
respective obligations under any Credit Document or the consummation of the
transactions and the other transactions contemplated by any Credit Document,
(ii) the use of the proceeds of the Loans or (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee; provided, further, that the
Lenders will make reasonable efforts to coordinate and to utilize the minimum
number of law firms or counsel reasonably necessary to conduct properly any
litigation with respect to which indemnity is sought under this Section 4.06(b).

 

(c) The Borrower will indemnify the Co-Lead Arrangers, the Administrative Agent
and the L/C Issuer and their respective directors, officers, employees, agents
and Affiliates (for purposes of this paragraph, each, an “Indemnitee”) against,
and will hold each Indemnitee harmless from, any and all claims, liabilities,
damages, losses, costs, charges and expenses (including fees and expenses of
counsel) incurred by or asserted against any of them arising out of, in any way
connected with, or as a result of (i) the issuance of any Letter of Credit or
(ii) the

 

-31-



--------------------------------------------------------------------------------

failure of the L/C Issuer to honor a drawing under any Letter of Credit as a
result of any act or omission, whether rightful or wrongful, of any Governmental
Authority; provided that such indemnity shall not, as to any such Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (i) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (ii) are attributable to taxes, levies,
imposts, duties, deductions, withholdings, fees, liabilities or similar charges
whether or not the Borrower is required to pay amounts with respect thereto
under this Agreement. As between the Borrower and the L/C Issuer, the Borrower
assumes all risks of the acts and omissions of, or misuse of a Letter of Credit
by, a beneficiary of such Letter of Credit. In furtherance and not in limitation
of the foregoing, no Indemnitee shall be responsible for any of the following:
(A) the form, validity, sufficiency, accuracy, genuineness or legal effects of
any documents submitted by any party in connection with the request and
application for and issuance of any Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (B) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit or rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason whatsoever; (C) any failure of a
beneficiary of any Letter of Credit to comply with any condition of drawing
thereunder; (D) any errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, telegraph, telex or otherwise,
whether or not in cipher; (E) any error in interpretation; (F) any loss or delay
in the transmission or otherwise of any document required in order to make a
drawing under any Letter of Credit or of the proceeds thereof; (G) any
misapplication by a beneficiary of any Letter of Credit of the proceeds of any
drawing thereunder; or (H) any consequences arising from or related to events or
circumstances beyond the control of the L/C Issuer, including any act or
omission, whether rightful or wrongful, of any Governmental Authority. In
furtherance and not in limitation of the specific provisions herein set forth,
any action taken or omitted by the L/C Issuer under or in connection with any
Letter of Credit or related certificates, if taken or omitted in good faith,
shall not result in or give rise to any liability of any Indemnitee to the
Borrower. Notwithstanding any of the foregoing, nothing in this Section 4.06(c)
shall relieve the L/C Issuer of any liability determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of the L/C Issuer.

 

(d) All amounts due under this Section 4.06 shall be payable in immediately
available funds upon written demand therefor.

 

Section 4.07 Replacement of Lenders. If no Default or Event of Default shall
have occurred and be continuing, the Borrower may, at any time, replace any
Lender that has requested the Borrower to pay amounts pursuant to Section 4.04
or whose obligation to make any Loans has been suspended pursuant to Section
4.05 (each, an “Affected Lender”), by giving not less than 10 Business Days’
prior written notice to the Administrative Agent (which shall promptly notify
such Affected Lender and each other Lender), that it intends to replace such
Affected Lender with one or more lenders (including, but not limited to, any
other Lender under this Agreement) selected by the Borrower and reasonably
acceptable to the Administrative Agent, provided that such replacement Lender
shall also agree to become a replacement Lender. The method (whether by
assignment or otherwise) of and documentation for such replacement shall be
reasonably acceptable to the Affected Lender, the other Lenders and the
Administrative Agent. Upon the effective date of any replacement under this
Section 4.07, and as a condition thereto, the Borrower shall, or shall cause the
replacement Lender or Lenders to, pay to the Affected Lender

 

-32-



--------------------------------------------------------------------------------

being replaced any amounts owing to such Affected Lender hereunder (including,
without limitation, interest, fees, compensation and additional amounts under
this Article IV, in each case accrued to the effective date of such
replacement), whereupon (i) each replacement lender shall become a “Lender” for
all purposes of this Agreement having a Commitment in the amount of such
Affected Lender’s Commitment assumed by it, (ii) the Commitment of the Affected
Lender being replaced shall be terminated upon such effective date and (iii) the
Affected Lender shall cease to be a “Lender” as of such effective date.

 

Section 4.08 Survival. The provisions of Sections 4.03, 4.04 and 4.06, shall
remain in effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any
Loans, the reduction or termination of any Commitments, the invalidity or
unenforceability of any term or provision of any Credit Document or any
investigation made by or on behalf of the Lenders.

 

ARTICLE V

 

Representations and Warranties

 

Section 5.01 Representations and Warranties. The Borrower represents and
warrants to the Administrative Agent, the L/C Issuer and each Lender as follows:

 

(a) Corporate Organization and Power. The Borrower is a corporation, duly
incorporated and validly existing in good standing under the laws of the
jurisdiction of its incorporation; it has all necessary corporate power to own
its property and to carry on its business as now being conducted; and it is duly
qualified to do business and is in good standing in each jurisdiction in which
the character of the properties owned or leased by it therein or in which the
transaction of its business makes such qualification necessary, except where the
failure to be so qualified, or to be in good standing, could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

 

(b) Subsidiaries. Schedule 5.01(b) (as updated from time to time pursuant to
Section 7.01) identifies each Subsidiary, the jurisdiction of its incorporation,
the percentage of issued and outstanding shares of each class of its capital
stock owned by the Borrower and the Subsidiaries and, if such percentage is not
100% (excluding directors’ qualifying shares as required by law), a description
of each class of its authorized capital stock and the number of shares of each
class issued and outstanding. Each Subsidiary (other than inactive Subsidiaries,
as identified on Schedule 5.01(b)) is a corporation, duly incorporated and
(other than, as of the date of this Agreement only and not with respect to
subsequent Borrowing Dates, Tru Vue, Inc.; the failure of Tru Vue, Inc. to be in
good standing under the laws of its jurisdiction of incorporation as of the date
of this Agreement could not reasonably be expected to have a Material Adverse
Effect) validly existing in good standing under the laws of the jurisdiction of
its incorporation, has all necessary corporate power to carry on its present
business, and is duly licensed or qualified and in good standing in each
jurisdiction in which the nature of the business transacted by it or the nature
of the property owned or leased by it makes such licensing or qualification
necessary, except where the failure to be so licensed or qualified could not
reasonably be expected, individually or in the aggregate, to have a

 

-33-



--------------------------------------------------------------------------------

Material Adverse Effect. All of the issued and outstanding shares of capital
stock of each Subsidiary have been duly authorized and validly issued and are
fully paid and nonassessable. All such shares owned by the Borrower are owned
beneficially and of record, free of any Lien.

 

(c) Corporate Authority. Each of the Borrower and each of its Subsidiaries has
all necessary corporate power and authority to execute and deliver, and to incur
and perform its obligations under, each of the Credit Documents to which it is a
party, all of which have been duly authorized by all proper and necessary
corporate action. No consent or approval of stockholders is required as a
condition to the validity or performance of, or the exercise by the
Administrative Agent or the Lenders of any of their rights or remedies under,
any Credit Document.

 

(d) Authorizations. All authorizations, consents, approvals, registrations,
notices, exemptions and licenses with or from any Governmental Authority or
other Person necessary for the execution, delivery and performance by the
Borrower of, and the incurrence and performance of each of its obligations
under, each of the Credit Documents, and the exercise by the Administrative
Agent and the Lenders of their remedies under each of the Credit Documents have
been effected or obtained and are in full force and effect.

 

(e) Binding Obligation. Each of the Credit Documents to which it is a party
(other than the Notes) constitutes and, when issued in accordance with the terms
hereof, each Note will constitute, the valid and legally binding obligation of
the Borrower, enforceable in accordance with its terms, subject as to
enforcement to bankruptcy, insolvency, reorganization, moratorium and similar
laws of general applicability relating to or affecting creditors’ rights and to
general equity principles. Each of the Credit Documents constitutes the valid
and legally binding obligation of each of the Borrower’s Subsidiaries party
thereto, enforceable in accordance with its terms, subject as to enforcement to
bankruptcy, insolvency, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

 

(f) Litigation; Labor Controversies. Except as described in Schedule 5.01(f) and
updated through Section 7.01(k), there are no proceedings or investigations now
pending or, to the knowledge of the Borrower, threatened before any court or
arbitrator or before or by any Governmental Authority which, individually or in
the aggregate, if determined adversely to the interests of the Borrower or any
Subsidiary, could reasonably be expected to have a Material Adverse Effect.
Except as set forth on Schedule 5.01(f), there are no labor controversies
pending or, to the best knowledge of the Borrower, threatened against the
Borrower or any Subsidiary which could reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect.

 

(g) No Conflicts. There is no law, regulation, rule, order or judgment, and no
provision of any material agreement or instrument binding upon the Borrower or
any Subsidiary, or affecting their properties, and no provision of the
certificate of incorporation or by-laws (or similar constitutive instruments) of
the Borrower or any Subsidiary, that would prohibit, conflict with or in any way
impair the execution or delivery of, or the incurrence or performance of any
obligations of the Borrower under,

 

-34-



--------------------------------------------------------------------------------

any Credit Document, or result in or require the creation or imposition of any
Lien on property of the Borrower or any Subsidiary as a consequence of the
execution, delivery and performance of any Credit Document.

 

(h) Financial Condition. (i) The consolidated balance sheet of the Borrower as
of February 26, 2005, together with consolidated statements of income, retained
earnings, paid-in capital and surplus and cash flows for the fiscal year then
ended, audited and reported upon by the Borrower’s outside independent certified
public accounting firm, previously delivered to the Administrative Agent and the
Lenders, fairly present the consolidated financial condition, consolidated
results of operations and transactions in surplus accounts of the Borrower as of
the dates and for the periods referred to and have been prepared in accordance
with GAAP consistently applied throughout the period involved. There are no
material liabilities (whether known or unknown, direct or indirect, fixed or
contingent, and of any nature whatsoever) of the Borrower or any Subsidiary as
of the date of such balance sheet that are not reflected therein or in the notes
thereto.

 

(ii) Except as provided in Schedule 5.01(h)(ii), there has been no material
adverse change in the business, properties, condition (financial or otherwise)
or operations, present or prospective, of the Borrower and the Subsidiaries,
taken as a whole, since the date of the balance sheet dated February 26, 2005
referred to in Section 5.01(h)(i).

 

(i) Taxes. The Borrower and its Subsidiaries (with the exception of Harmon Sdn
Bhd for which Malaysia tax returns for fiscal years 1996 through 2003 are in the
process of being prepared, as long as such Subsidiary does not have tax
liability of greater than US $500,000) have filed all United States federal tax
returns, and all other tax returns, required to be filed and have paid all taxes
due pursuant to such returns or pursuant to any assessment received by the
Borrower or any Subsidiary, except such taxes, if any, as are being contested in
good faith and for which adequate reserves have been provided. No notices of tax
liens have been filed and no claims are being asserted concerning any such
taxes, which liens or claims could reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect. The charges, accruals and
reserves on the books of the Borrower and its Subsidiaries for any taxes or
other governmental charges are adequate.

 

(j) Margin Regulations; Margin Stock; Use of Proceeds. Neither the Borrower nor
any Subsidiary is engaged principally, or as one of its primary activities, in
the business of extending credit for the purpose of purchasing or carrying
margin stock. The proceeds of the Loans and Letters of Credit are to be used
solely for the purposes set forth in and permitted by Section 7.01(k). The
Borrower will not use the proceeds of any Loan or Letter of Credit in a manner
that violates any provision of the Margin Regulations.

 

(k) Compliance with ERISA. With respect to each Plan, the Borrower and each
other member of the ERISA Group has fulfilled its obligations under the minimum
funding standards of and is in compliance in all material respects with ERISA,
and with the Code to the extent applicable to it and has not incurred any
liability to the PBGC or a Plan under Title IV of ERISA other than a liability
to the PBGC for premiums under

 

-35-



--------------------------------------------------------------------------------

Section 4007 of ERISA. Neither the Borrower nor any Subsidiary has any
contingent liabilities for any post-retirement benefits under a Welfare Plan,
other than liability for continuation coverage described in Part 6 of Title I of
ERISA.

 

(l) Not an Investment Company. Neither the Borrower nor any Subsidiary is (i) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (ii) subject
to regulation under the Public Utility Holding Company Act of 1935, the Federal
Power Act, each as amended, or any foreign, federal, state or local statute or
regulation limiting its ability to incur indebtedness for money borrowed as
contemplated hereby.

 

(m) Properties. The Borrower and the Subsidiaries each has good and marketable
title to, or valid leasehold interests in, all of its respective properties and
assets that are reflected on the consolidated balance sheet of the Borrower as
of the most recent date, except for such immaterial properties and assets as
have been disposed of in the ordinary course of business and except for minor
defects in title that do not interfere with the ability of the Borrower or any
Subsidiary to conduct its business as now conducted. All such assets and
properties are so owned or held free and clear of all Liens, except Permitted
Liens.

 

(n) Compliance with Laws. The Borrower and each of its Subsidiaries has all
necessary licenses, permits and governmental authorizations to own and operate
its Properties and to carry on its business as currently conducted and
contemplated, except to the extent failure to have the same could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Borrower and each of its Subsidiaries is in material
compliance with all applicable laws, regulations, ordinances and orders of any
governmental or judicial authorities except for any such law, regulation,
ordinance or order which, the failure to comply therewith, could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(o) Environmental Protection. To the Borrower’s knowledge, based upon reasonable
investigation with respect to the owned real property, all real property owned
or leased by the Borrower or any Subsidiary is free of contamination from any
Hazardous Substance that could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, or constituent thereof, currently
identified or listed as hazardous or toxic pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. 9601, et seq.,
or any other Environmental Laws, or any other substance which has in the past or
could at any time in the future cause or constitute a health, safety or
environmental hazard to any person or property, including asbestos in any
building, petroleum products, PCBs, pesticides, or radioactive materials. To the
Borrower’s knowledge, based upon reasonable investigation, neither the Borrower
nor any Subsidiary has caused or suffered to occur any release of any Hazardous
Substance into the environment that could reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, or result in any
violations of any Environmental Laws that could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. To the
Borrower’s knowledge, based upon reasonable investigation, neither the Borrower
nor any Subsidiary has caused or suffered to occur any condition on any of their
property that could give rise to the imposition of any lien under the

 

-36-



--------------------------------------------------------------------------------

Environmental Laws. To the Borrower’s knowledge, based on reasonable
investigation, to the extent that any Subsidiary is engaged in any manufacturing
or any other operations, other than the use of petroleum products for vehicles,
that require the use, handling, transportation, storage or disposal of any
Hazardous Substance, such Subsidiary possesses all necessary permits required
for such manufacturing or operations and are in compliance with the laws, rules
and regulations applicable to such permit holders, except to the extent failure
to have the same or to be in compliance with would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
Borrower is not engaged in any manufacturing or any other operations, other than
the use of petroleum products for vehicles, that require the use, handling,
transportation, storage or disposal of any Hazardous Substance, where such
operations require permits or are otherwise regulated pursuant to the
Environmental Laws.

 

(p) Insurance. All of the properties and operations of the Borrower and each
Subsidiary of a character usually insured by companies of established reputation
engaged in the same or a similar business similarly situated are adequately
insured, by financially sound and reputable insurers, against loss or damage of
the kinds and in amounts customarily insured against by such Persons, and the
Borrower and the Subsidiaries carry, with such insurers in customary amounts,
such other insurance, including larceny, embezzlement or other criminal
misappropriation insurance and business interruption insurance, as is usually
carried by companies of established reputation engaged in the same or a similar
business similarly situated.

 

(q) No Burdensome Restrictions; Compliance with Agreements. Neither the Borrower
nor any Subsidiary is (a) subject to any law, regulation, rule or order that
(individually or in the aggregate) materially and adversely affects the
business, operations, Property or financial or other condition of the Borrower
and its Subsidiaries taken as a whole or (b) in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any Contractual Obligation to which it is a party, which default
could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect on the business, operations, Property or financial or
other condition of the Borrower and its Subsidiaries taken as a whole.

 

(r) Full Disclosure. All information relating to the Borrower or its
Subsidiaries delivered in writing to the Administrative Agent or any Lender in
connection with the negotiation, execution and delivery of this Agreement and
the other Credit Documents is true and complete in all material respects. There
is no material fact of which the Borrower is aware which, individually or in the
aggregate, could reasonably be expected to influence adversely any Lender’s
credit analysis relating to the Borrower and its Subsidiaries which has not been
disclosed to the Lenders in writing.

 

Section 5.02 Survival. All representations and warranties made by the Borrower
in this Agreement, and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement, shall (i) be
considered to have been relied upon by the Lenders, (ii) survive the making of
Loans and the issuance of Letters of Credit regardless of any investigation made
by, or on behalf of, the Lenders, and (iii) continue in full force and effect as
long as the Commitments have not been terminated and, thereafter, so long as any
Loan, L/C Obligation, Commitment Fee, Letter of Credit Fee or other amount
payable under any Credit Document remains unpaid.

 

-37-



--------------------------------------------------------------------------------

ARTICLE VI

 

Conditions Precedent

 

Section 6.01 Conditions to the Availability of the Commitments. The obligations
of each Lender and the L/C Issuer hereunder are subject to, and the Lenders’
Commitments shall not become available until the earliest time (the “Effective
Time”) on which each of the following conditions precedent shall have been
satisfied, or waived in writing by each of the Lenders:

 

(a) Credit Documents. The Administrative Agent shall have received this
Agreement duly executed and delivered by each of the Lenders and the Borrower
and shall have received the Contribution Agreement and the Subsidiary Guaranty,
as well as any other Credit Documents, duly executed and delivered by each of
the parties thereto.

 

(b) Evidence of Corporate Action. The Administrative Agent, for each of the
Lenders, shall have received the following:

 

(i) a copy of the Articles of Incorporation of the Borrower, as in effect on the
Effective Date, certified by the Secretary of State of Minnesota, and a
certificate from such Secretary of State as to the good standing of the
Borrower, in each case as of a date reasonably close to the Effective Date;

 

(ii) a certificate of the Secretary or an Assistant Secretary of the Borrower,
dated the Effective Date, stating (A) that attached thereto is a true and
complete copy of the by-laws of the Borrower as in effect on such date and at
all times since the date of the resolutions described in clause (B) below, (B)
that attached thereto is a true and complete copy of resolutions duly adopted by
the Board of Directors of the Borrower authorizing the execution, delivery and
performance of the various Credit Documents, and that such resolutions have not
been modified, rescinded or amended and are in full force and effect, (C) that
the articles of incorporation of the Borrower have not been amended since the
date of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i) above, and (D) as to the incumbency and
signature of each officer executing this Agreement or any document delivered in
connection herewith on behalf of the Borrower;

 

(iii) a copy of the Articles of Incorporation or other governing document of
each of the Subsidiaries that is a party to any Guaranty Document, as in effect
on the Effective Date, certified by the Secretary of State of the jurisdiction
of its incorporation or formation, and a certificate from each such Secretary of
State as to the good standing of such Subsidiary, in each case as of a date
reasonably close to the Effective Date (provided, however, that the Borrower
covenants and agrees that it shall provide such certificate of the Secretary of
State as to the good standing of Tru Vue, Inc. within 15 days of the date
hereof); and

 

(iv) a certificate of the Secretary or Assistant Secretary of each of the
Subsidiaries that is a party to any Guaranty Document, dated the Effective Date,
stating (A) that attached thereto is a true and complete copy of resolutions
duly

 

-38-



--------------------------------------------------------------------------------

adopted by the Board of Directors of such Subsidiary authorizing the execution,
delivery and performance of each such Guaranty Document, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect; and (B) as to the incumbency and signature of each officer executing
each such Guaranty Document or any document delivered in connection with this
Agreement or any such Guaranty Document on behalf of such Subsidiary.

 

(c) Opinions of Counsel. The Administrative Agent, for each of the Lenders,
shall have received a favorable written opinion, dated the Effective Date and
addressed to the Lenders under this Agreement, of (i) Dorsey & Whitney LLP,
counsel for the Borrower, in substantially the form of Exhibit D-1, (ii) General
Counsel to the Borrower, in substantially the form of Exhibit D-2, and (iii)
Sullivan & Cromwell, counsel for the Administrative Agent, in substantially the
form of Exhibit D-3.

 

(d) Representations and Warranties; Covenants. The representations and
warranties set forth in Section 5.01 shall be true and correct on the Effective
Date, and the Lenders shall have received a certificate, signed by a Responsible
Officer of the Borrower, to that effect. The Borrower shall be compliant with
all of the covenants set forth in Sections 7.01, 7.02, and 7.03 as of the
Effective Date, and the Lenders shall have received a certificate, signed by a
Responsible Officer of the Borrower, to that effect.

 

(e) Existing Facility. Each of the Existing Credit Agreement, the Existing
Contribution Agreement, and the Existing Subsidiary Guaranty shall have been
cancelled or terminated in accordance with its respective terms, any promissory
notes issued thereunder shall have been cancelled or returned to the Borrower,
all outstanding Loans and L/C Obligations shall have been repaid or reimbursed,
and the Termination Agreement shall have been duly executed and delivered to the
Administrative Agent. The parties hereto agree that a Revolving Credit Request
may be made under this Agreement simultaneously to repay or reimburse all
outstanding obligations under the Existing Facility.

 

(f) Other Documents. The Lenders shall have received such other certificates,
opinions and other documents as the Administrative Agent or the Required Lenders
reasonably may require.

 

(g) Fees. The Administrative Agent, the Co-Lead Arrangers and the Lenders shall
have received any fees or other payments which are due and payable at closing
pursuant to this Agreement or the fee letter agreement, dated as of March 15,
2005, among the Borrower, The Bank of New York and BNY Capital Markets, Inc., at
or prior to the Effective Time.

 

Section 6.02 Conditions to All Loans. The obligations of each Lender to make
each Loan and of the L/C Issuer to issue each Letter of Credit are subject to
the conditions precedent that, on the date of each Loan or Letter of Credit and
after giving effect thereto, each of the following conditions precedent shall
have been satisfied, or waived in writing by the Lenders:

 

(a) Borrowing Request. The Administrative Agent shall have received a Revolving
Credit Request, Swing Line Request or L/C Request in accordance with the terms
of this Agreement.

 

-39-



--------------------------------------------------------------------------------

(b) No Default. No Default or Event of Default shall have occurred and be
continuing, nor shall any Default or Event of Default occur as a result of the
making of such Loan or the issuance of such Letter of Credit.

 

(c) Representations and Warranties; Covenants. The representations and
warranties contained in Section 5.01 shall have been true and correct when made
and (except to the extent that any representation or warranty speaks as of a
date certain) shall be true and correct on the Borrowing Date with the same
effect as though such representations and warranties were made on such Borrowing
Date; and the Borrower shall have complied with all of its covenants and
agreements under the Credit Documents.

 

Section 6.03 Satisfaction of Conditions Precedent. Each of (i) the delivery by
the Borrower of a Revolving Credit Request, Swing Line Request or L/C Request
and (ii) the acceptance of the proceeds of a Loan shall be deemed to constitute
a certification by the Borrower that, as of the Borrowing Date, each of the
conditions precedent contained in Section 6.02 has been satisfied with respect
to any Loans then being made.

 

ARTICLE VII

 

Covenants

 

Section 7.01 Affirmative Covenants. Until satisfaction in full of all the
obligations of the Borrower under the Credit Documents and termination of the
Commitments of the Lenders hereunder, the Borrower will:

 

(a) Financial Statements; Compliance Certificates. Furnish to the Lenders:

 

(i) as soon as available, but in no event more than 45 days following the end of
each of the first three quarters of each fiscal year, copies of the Borrower’s
Quarterly Report on Form 10-Q being filed with the SEC, which shall include a
consolidated balance sheet and consolidated income statement of the Borrower and
the Subsidiaries for such quarter;

 

(ii) as soon as available, but in no event more than 90 days following the end
of each fiscal year, a copy of the Borrower’s Annual Report on Form 10-K being
filed with the SEC, which shall include the consolidated financial statements of
the Borrower and the Subsidiaries, together with an audit report thereon by the
Borrower’s outside independent certified public accounting firm (or another firm
of independent certified public accountants reasonably satisfactory to the
Lenders), for such year;

 

(iii) together with each report delivered pursuant to Sections 7.01(a)(i) and
(ii), a certificate of the Borrower, signed by a Responsible Officer, in
substantially the form of Exhibit E, stating whether, as of the last date of the
financial statements included in such report, any event occurred or circumstance
existed which, individually or in the aggregate, constituted a Default or Event
of Default (and, if so, detailing the facts with respect thereto)

 

-40-



--------------------------------------------------------------------------------

and whether the Borrower was in compliance with the covenants set forth in this
Article VII, together with calculations to establish the Borrower’s compliance
with the covenants contained in Section 7.03;

 

(iv) promptly upon the filing by the Borrower with the SEC or any national
securities exchange of any registration statement (other than a registration
statement on Form S-8 or an equivalent form) or regular periodic report (other
than the reports referred to in Sections 7.01(a)(i) and (ii)), notification of
such filing; and, at the request of any Lender, the Borrower shall deliver to
such Lender a copy of such filing (excluding exhibits);

 

(v) promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed;

 

(vi) within two Business Days of any Responsible Officer of the Borrower
obtaining knowledge of any Default or Event of Default, a certificate of a
Responsible Officer of the Borrower stating that such certificate is a “Notice
of Default” and setting forth the details thereof and the action which the
Borrower is taking or proposes to take with respect thereto;

 

(vii) quarterly, an updated Schedule 5.01(b), provided that any new U.S.
Subsidiaries shall be reported to the Administrative Agent, and shall become a
party to the Subsidiary Guaranty, within 3 Business Days of such entity becoming
a U.S. Subsidiary; and

 

(viii) such additional information, reports or statements, regarding the
business, financial condition or results of operations of the Borrower and its
Subsidiaries, as the Administrative Agent or any of the Lenders from time to
time may reasonably request.

 

If any Subsidiary of the Borrower files on behalf of itself with the SEC any of
the documents described in Sections 7.01(a)(i) through 7.01(a)(v) above, the
Borrower or such Subsidiary will furnish such documents to the Lenders in
accordance with those Sections.

 

(b) Corporate Existence. Except as permitted by Section 7.02(a), maintain, and
cause each Subsidiary to maintain, its corporate existence in good standing and
to qualify and remain qualified to do business in each jurisdiction in which the
character of the properties owned or leased by it therein or in which the
transaction of its business is such that the failure to qualify, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

(c) Conduct of Business. Preserve, renew and keep in full force and effect, and
cause each Subsidiary to preserve, renew and keep in full force and effect, all
its franchises and licenses necessary or desirable in the normal conduct of its
business and the loss of which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect; and comply, and cause
each Subsidiary to comply, with all applicable laws, orders, rules and
regulations of all Governmental Authorities the failure with which so to comply,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

-41-



--------------------------------------------------------------------------------

(d) Authorizations. Obtain, make and keep in full force and effect all
authorizations from and registrations with Governmental Authorities required for
the validity or enforceability of the Credit Documents.

 

(e) Taxes. Pay and discharge, and cause each Subsidiary to pay and discharge,
all taxes, assessments and governmental charges upon it, its income and its
properties prior to the date on which penalties are attached thereto, except to
the extent that (i) such taxes, assessments and governmental charges shall be
contested in good faith and by appropriate proceedings by the Borrower or such
Subsidiary, as the case may be, (ii) unless the amount thereof is not material
to the Borrower’s consolidated financial condition, adequate reserves are
maintained (in accordance with GAAP) by the Borrower or such Subsidiary, as the
case may be, with respect thereto, and (iii) any failure to pay and discharge
such taxes, assessments and governmental charges could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

 

(f) Insurance. Maintain, and cause each Subsidiary to maintain, insurance with
reputable insurance companies against such risks, of such types (including
general liability, larceny, embezzlement or other criminal misappropriation
insurance), on such properties and in such amounts as is customarily maintained
by similar businesses similarly situated; and file and cause each Subsidiary to
file with the Administrative Agent upon its request or the request of any Lender
a detailed list of the insurance companies, the amounts and rates of the
insurance, the dates of the expiration thereof and the properties and risks
covered thereby.

 

(g) Inspection. Upon reasonable notice, permit, and cause each Subsidiary to
permit, the Administrative Agent and the Lenders to have one or more of their
officers and employees, or any other Person or Persons designated by the
Administrative Agent or the Lenders, reasonable access, prior to the occurrence
and continuance of any Default or Event of Default, at the expense of the
Administrative Agent and the Lenders and at any time a Default or Event of
Default has occurred and is continuing, at the Borrower’s expense, to any of the
properties of the Borrower and the Subsidiaries and to examine the minute books,
books of account and other records of the Borrower and the Subsidiaries, and
discuss its affairs, finances and accounts with its officers and with the
Borrower’s independent accountants, during normal business hours and at such
other reasonable times, for the purpose of monitoring the Borrower’s compliance
with its obligations under the Credit Documents; provided, however, that except
upon the occurrence and during the continuance of any Default or Event of
Default, not more than one such set of visits and inspections may be conducted
each calendar quarter.

 

(h) Maintenance of Records. For the Borrower and each of its Subsidiaries (i)
keep proper books of record and account in which full, true and correct entries
will be made of all dealings or transactions of or in relation to its business
and affairs; (ii) set up on its books reserves with respect to all taxes,
assessments, charges, reviews and claims; and (iii) on a current basis, set up
on its books, from its earnings, appropriate reserves against doubtful accounts
receivable, advances and investments and all other proper reserves (including by
reason of enumeration, reserves for premiums, if any, due on

 

-42-



--------------------------------------------------------------------------------

required prepayments and reserves for depreciation, obsolescence, or
amortization of properties), which should be set aside from such earnings in
connection with its business. (All determinations pursuant to this Section
7.01(h) shall be made in accordance with, or as required by, GAAP consistently
applied in the opinion of the independent auditors regularly engaged by the
Borrower.)

 

(i) Maintenance of Property. Maintain, keep and preserve and cause each
Subsidiary to maintain, keep and preserve all of its properties in good repair,
working order and condition and from time to time make all necessary and proper
repairs, renewals, replacements, and improvements thereto, except to the extent
that any failure so to maintain, keep and preserve such properties, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

(j) ERISA. Furnish to the Lenders:

 

(i) within ten days after a Responsible Officer learns that any “reportable
event” (as defined in Section 4043(c) of ERISA), other than a reportable event
for which the 30-day notice requirement has been waived by the PBGC, has
occurred with respect to a Pension Plan, a statement setting forth details as to
such reportable event and the action proposed to be taken with respect thereto;

 

(ii) within ten days after receipt thereof, a copy of any notice that any member
of the ERISA Group may receive from the PBGC relating to the intention of the
PBGC to terminate any Pension Plan or to appoint a trustee to administer any
Plan;

 

(iii) within ten days after filing with any affected party (as such term is
defined in Section 4001 of ERISA) of a notice of intent to terminate a Pension
Plan, a copy of such notice and a statement setting forth the details of such
termination, including the amount of liability, if any, of any member of the
ERISA Group under Title IV of ERISA;

 

(iv) within ten days after the adoption of an amendment to a Pension Plan if,
after giving effect to such amendment, the Pension Plan is a plan described in
Section 4021(b) of ERISA, a statement setting forth the details thereof;

 

(v) within 30 days after withdrawal from a Pension Plan during a plan year for
which any member of the ERISA Group could be subject to liability under Section
4063 or 4064 of ERISA, a statement setting forth the details thereof, including
the amount of such liability;

 

(vi) within 30 days after cessation of operations by any member of the ERISA
Group at a facility under the circumstances described in Section 4062(e) of
ERISA, a statement setting forth the details thereof, including the amount of
liability of the Borrower or a member of the ERISA Group under Title IV of
ERISA;

 

-43-



--------------------------------------------------------------------------------

(vii) within ten days after adoption of an amendment to a Pension Plan which
would require security to be given to the Pension Plan pursuant to Section
401(a)(29) of the Code or Section 307 of ERISA, a statement setting forth the
details thereof, including the amount of such security;

 

(viii) within ten days after failure by any member of the ERISA Group to make
payment to a Pension Plan which would give rise to a lien in favor of the Plan
under Section 302(f) of ERISA, a statement setting forth the details thereof,
including the amount of such lien;

 

(ix) within ten days after the due date for filing with the PBGC, pursuant to
Section 412(n) of the Code, of a notice of failure to make a required
installment or other payment with respect to a Pension Plan, a statement setting
forth details as to such failure and the action proposed to be taken with
respect thereto; and

 

(x) within 30 days after receipt thereof by any member of the ERISA Group from
the sponsor of a Multiemployer Plan, a copy of each notice concerning the
imposition of withdrawal liability or the termination or reorganization of a
Multiemployer Plan.

 

(k) Notice of Defaults and Adverse Developments. Promptly notify the
Administrative Agent upon the discovery by any Responsible Officer of the
occurrence of (i) any Default or Event of Default; (ii) any event, development
or circumstance whereby the financial statements most recently furnished to the
Administrative Agent or any of the Lenders fail in any material respect to
present fairly, in accordance with GAAP, the financial condition and operating
results of the Borrower and the Subsidiaries as of the date of such financial
statements; (iii) any litigation or proceedings that are instituted or
threatened (to the knowledge of the Borrower) against the Borrower or any
Subsidiary or any of their respective assets that could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect; (iv) any
event, development or circumstance which, individually or in the aggregate,
could reasonably be expected to result in an event or default (or, with the
giving of notice or lapse of time or both, an event of default) under any
Indebtedness and the amount thereof, provided that such notice need only be
given for an item of Indebtedness greater than $100,000 and must be given within
30 calendar days of such event, development or circumstance; and (v) any other
development in the business or affairs of the Borrower or any Subsidiary if the
effect thereof would reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect; in each case describing the nature thereof
and the action the Borrower proposes to take with respect thereto. (Upon
receipt, the Administrative Agent shall promptly advise each Lender of the
contents of any such notice.)

 

(l) Use of Proceeds. Use each Loan, and the credit provided by Letters of
Credit, only (i) to repay Indebtedness outstanding at the Effective Time, (ii)
for working capital requirements and (iii) for general corporate purposes,
including Capital Expenditures and permitted Investments. Following application
of the proceeds of each Loan, not more than 25% of the value of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.02(b) hereof will be
margin stock (within the meaning of the Margin Regulations).

 

-44-



--------------------------------------------------------------------------------

(m) Environmental Matters. (i) Comply, and cause each Subsidiary to comply, in
all material respects with all applicable Environmental Laws, (ii) notify the
Administrative Agent promptly after becoming aware of any Environmental Claim,
or any fact or circumstance that could reasonably be expected to result in an
Environmental Claim or a violation of any Environmental Law that could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, with respect to the Borrower’s or any Subsidiaries’ properties
or facilities, and (iii) promptly forward to the Administrative Agent a copy of
any material order, notice, permit, application, or any other communication or
report received in connection with any such matters as they may affect such
premises.

 

(n) Debt/EBITDA Ratio. As soon as available, but in no event later than the date
on which the Borrower is required to furnish to the Lenders financial statements
pursuant to Sections 7.01(a)(i) and (ii), provide to the Administrative Agent
the Debt/EBITDA Ratio, calculated as of the last day of the immediately
preceding quarter.

 

(o) Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take such actions, as the Administrative Agent may reasonably request for
the purposes of implementing or effectuating the provisions of this Agreement
and the other Credit Documents. Upon the exercise by the Administrative Agent or
any Lender of any power, right, privilege or remedy pursuant to this Agreement
or the other Credit Documents which requires any consent, approval, recording,
qualification or authorization of any Governmental Authority, the Borrower and
its Subsidiaries will execute and deliver, or will cause the execution and
delivery of, all applications, certifications, instruments and other documents
and papers that the Administrative Agent or such Lender may be required to
obtain for such governmental consent, approval, recording, qualification or
authorization.

 

Section 7.02 Negative Covenants. Until satisfaction in full of all the
obligations of the Borrower under the Credit Documents and termination of the
Commitments of the Lenders hereunder, the Borrower will not:

 

(a) Mergers, Consolidations and Sales of Assets. Be a party to any merger,
consolidation or share exchange, or sell, transfer, lease or otherwise dispose
of all or any substantial part of its assets or Property, including any
disposition of assets or Property as part of a sale and leaseback transaction,
or in any event sell or discount (with or without recourse) any of its notes or
accounts receivable, or permit any Subsidiary so to do; provided, however, that,
subject to compliance with the other negative covenants in this Section 7.02,
this Section shall not apply to, nor operate to prevent, (i) the Borrower being
a party to any merger where the Borrower is the surviving Person if, after
giving effect to such merger, no Default or Event of Default would then exist,
(ii) any Subsidiary (A) merging into the Borrower or (B) being a party to any
merger which does not involve the Borrower where a Subsidiary is the surviving
Person if, after giving effect to such merger, no Default or Event of Default
would then exist, (iii) the Borrower or any Subsidiary from selling its
inventory in the ordinary course of its business, (iv) any

 

-45-



--------------------------------------------------------------------------------

dissolution of an inactive Subsidiary that would not have a Material Adverse
Effect, if, after giving effect to such dissolution, no Default or Event of
Default would then exist, and (v) any Like-Kind Exchange. For the avoidance of
doubt, the limitation on disposition of a “substantial” amount or part of the
assets of the Borrower as used in this Section shall mean a limitation of not
greater than 10% (excluding Like-Kind Exchanges) of the total consolidated
assets of the Borrower per fiscal year over all transactions during that year
(computed based upon the total consolidated assets of the Borrower set forth on
the consolidated balance sheet of Borrower prepared as of the last day of the
previous fiscal year). The consideration paid for any assets or Property in any
sale, transfer, lease or other disposition of assets or Property permitted by
this Section 7.02(a): (y) must be Fair Market Value for such assets or Property
and (z) must be at least 75% in the form of cash or cash equivalents.

 

(b) Liens. Create, incur, assume or suffer to exist any Lien, or permit any
Subsidiary so to do, upon or in any of its Property or assets, whether now owned
or hereafter acquired, except the following Liens (collectively, “Permitted
Liens”):

 

(i) Liens arising by operation of law in connection with worker’s compensation,
unemployment insurance, social security obligations, taxes, assessments,
statutory obligations or other similar charges, good faith deposits, pledges or
Liens in connection with bids, tenders, contracts or leases to which the
Borrower or any Subsidiary is a party (other than contracts for borrowed money),
or other deposits required to be made or surety bonds or other obligations of
like nature (which for the purposes of this Agreement shall include letters of
credit in the nature of a surety bond) required to be obtained in the ordinary
course of business in connection with any of the foregoing; provided that in
each case the obligation secured is not overdue or, if overdue, is being
contested in good faith by appropriate proceedings and for which reserves in
conformity with GAAP have been provided on the books of the Borrower;

 

(ii) Mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other
similar Liens arising in the ordinary course of business (or deposits to obtain
the release of such Liens) securing obligations not due or, if due, being
contested in good faith by appropriate proceedings and for which reserves in
conformity with GAAP have been provided on the books of the Borrower;

 

(iii) Liens for taxes or assessments or other government charges or levies on
the Borrower or any Subsidiary of the Borrower or their respective Properties,
not yet due or delinquent, or which can thereafter be paid without penalty, or
which are being contested in good faith by appropriate proceedings and for which
reserves in conformity with GAAP have been provided on the books of the
Borrower;

 

(iv) Liens arising out of judgments or awards against the Borrower or any
Subsidiary of the Borrower, or in connection with surety or appeal bonds in
connection with bonding such judgments or awards, the time for appeal from which
or petition for rehearing of which shall not have expired or with respect to
which the Borrower or such Subsidiary shall be prosecuting an appeal or
proceeding for review, and with respect to which it shall have obtained a stay
of

 

-46-



--------------------------------------------------------------------------------

execution pending such appeal or proceeding for review; provided that the
aggregate amount of liabilities (including interest and penalties, if any) of
the Borrower and its Subsidiaries secured by such Liens shall not exceed
$2,500,000 at any time outstanding;

 

(v) Liens upon any Property acquired by the Borrower or any Subsidiary of the
Borrower to secure any Indebtedness of the Borrower or any Subsidiary incurred
at the time of the acquisition of such Property to finance the purchase price of
such Property (excluding Liens otherwise permitted pursuant to Sections
7.02(b)(vii), 7.02(b)(viii) or 7.02(b)(ix) below), provided that any such Lien
shall apply only to the Property that was so acquired and the aggregate
principal amount of Indebtedness secured by such Liens shall not exceed
$20,000,000 at any time outstanding;

 

(vi) Survey exceptions or encumbrances, easements or reservations, or rights of
others for rights-of-way, utilities and other similar purposes, or zoning or
other restrictions as to the use of real properties which are necessary for the
conduct of the activities of the Borrower and any Subsidiary of the Borrower or
which customarily exist on properties of corporations engaged in similar
activities and similarly situated and which do not in any event materially
impair their use in the operation of the business of the Borrower or any
Subsidiary of the Borrower;

 

(vii) Liens (including any mortgages or other Liens on real Property) listed on
Schedule 7.02(b);

 

(viii) Liens securing Indebtedness of a Subsidiary of the Borrower incurred in
connection with the acquisition or construction of Property of such Subsidiary;
provided that such Lien is limited to the Property being financed by such
Indebtedness and any revenues of such Subsidiary directly attributable to such
Property; and provided, further, that the Indebtedness secured by such Lien is
non-recourse to the Borrower and its Subsidiaries;

 

(ix) Liens upon property resulting from the sale by the Borrower or any
Subsidiary of Property and the leasing of the same or similar property from the
purchaser thereof (or a subsequent purchaser or lessee), provided that any
sale/leaseback transaction complies with the other negative covenants contained
in this Section 7.02;

 

(x) Liens existing upon any Property or assets acquired by the Borrower or a
Subsidiary of the Borrower, or upon Property or assets of a Person acquired by
the Borrower or a Subsidiary, that as a result of such acquisition becomes a
Subsidiary, provided that such Liens (A) are only on the assets or Property
acquired in, or owned by an entity acquired in, an acquisition permitted under
Section 7.02(d)(ix) or 7.02(d)(xiii) and (B) do not exceed $20,000,000 in the
aggregate;

 

(xi) Other Liens, provided that the aggregate principal amount of Indebtedness
secured by such other Liens does not exceed $10,000,000;

 

-47-



--------------------------------------------------------------------------------

(xii) Any extension, renewal or replacement (or successive extensions, renewals
or replacements) in whole or in part of any Lien referred to in the foregoing
paragraphs (i) through (xi), inclusive, provided, however, that the principal
amount of Indebtedness secured thereby shall not exceed the principal amount of
the Indebtedness so secured at the time of any extension, renewal or
refinancing, and that such extension, renewal or refinancing shall be limited to
the Property which was subject to the Lien so extended, renewed or refinanced;

 

(xiii) Liens, if any, securing obligations under the Credit Documents; and

 

(xiv) Liens securing Indebtedness existing or incurred in connection with
industrial revenue bonds or industrial development bonds, as permitted by
Section 7.02(c), provided such Liens are limited to Liens on the capital assets
that have been acquired or construction of which has been financed by the
proceeds of such industrial revenue bonds or industrial development bonds.

 

(c) Indebtedness. Create, incur, assume, suffer to exist, Guaranty or become or
remain contingently liable for any Indebtedness, or permit any Subsidiary so to
do, except:

 

(i) Indebtedness to the Administrative Agent and one or more Lenders under the
Credit Documents;

 

(ii) Indebtedness of the Borrower which, when in place, will not cause the
Borrower to be in violation of the covenants contained in Section 7.03;

 

(iii) Indebtedness of Subsidiaries secured by Liens permitted pursuant to
Sections 7.02(b)(v), 7.02(b)(vii), 7.02(b)(viii), 7.02(b)(ix) (but only to the
extent such sale and leaseback transactions are Capital Lease Obligations),
7.02(b)(x) or 7.02(b)(xiv) (and Section 7.02(b)(xii) to the extent applicable to
the Liens securing Indebtedness permitted by this Section 7.02(c)(iii)) which,
when in place, will not cause the Borrower to be in violation of such Sections
or of the covenants contained in Section 7.03;

 

(iv) (A) Debt of Subsidiaries of the Borrower in an aggregate outstanding amount
for all Subsidiaries at any time not to exceed $2,500,000 (B) Indebtedness of
Subsidiaries of the Borrower to the Borrower, (C) Indebtedness of Subsidiaries
of the Borrower consisting of any surety bond or other obligations of like
nature, provided that such Indebtedness shall be permitted pursuant to this
Section 7.02(c)(iv) only (x) with respect to the portion of such surety bond or
other obligation as to which no demand or unreimbursed drawing has been made,
(y) if such surety bond or other obligation has been provided in the ordinary
course of such Subsidiaries’ business and (z) if such Indebtedness, when in
place, will not cause the Borrower to be in violation of the Financial
Covenants, and (D) Indebtedness of Subsidiaries of the Borrower consisting of
industrial revenue bonds or obligations of like nature, if such Indebtedness,
when in place, will not cause the Borrower to be in violation of the Financial
Covenants; and

 

-48-



--------------------------------------------------------------------------------

(v) Existing Indebtedness listed on Schedule 7.02(c).

 

(d) Investments, Acquisitions, Loans, Advances and Guaranties. Directly or
indirectly, make, retain or have outstanding any investments (whether through
purchase of stock or obligations or otherwise) in, or loans or advances to, any
other Person, or acquire all or any substantial part of the assets or business
or any other Person or division thereof, or Guaranty or become liable as
endorser, guarantor, surety or otherwise (such as liability as a general
partner) for any debt, obligation or undertaking of any other Person, or
otherwise agree to provide funds for payment of the obligations of another, or
supply funds thereto or invest therein or otherwise assure a creditor of another
against loss, or apply for or become liable to the issuer of a letter of credit
which supports an obligation of another, or subordinate any claim or demand it
may have to the claim or demand of any other Person (cumulatively, all of the
foregoing, being “Investments”), or permit any Subsidiary to do any of the
foregoing; provided, however, that the foregoing provisions shall not apply to,
nor operate to prevent:

 

(i) investments in direct obligations of the United States of America or of any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America, provided that any such
obligation matures within one year from the date it is acquired by the Borrower
or Subsidiary;

 

(ii) investments in commercial paper rated P-1 by Moody’s Investors Services,
Inc. or A-1 by Standard & Poor’s Corporation maturing within one year of its
date of issuance;

 

(iii) investments in certificates of deposit issued by any Lender or any United
States commercial bank having capital and surplus of not less than $500,000,000
maturing within one year from the date of issuance thereof or in banker’s
acceptances endorsed by any Lender or other such commercial bank and maturing
within six months of the date of acceptance;

 

(iv) investments in repurchase obligations with a term of not more than seven
(7) days for underlying securities of the types described in subsection (i)
above entered into with any bank meeting the qualifications specified in
subsection (iii) above, provided all such agreements require physical delivery
of the securities securing such repurchase agreement, except those delivered
through the Federal Reserve Book Entry System;

 

(v) investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (i), (ii), (iii) and
(iv) above;

 

-49-



--------------------------------------------------------------------------------

(vi) ownership of stock, obligations or securities received in settlement of
debts (created in the ordinary course of business) owing to the Borrower or any
Subsidiary;

 

(vii) endorsements of negotiable instruments for collection in the ordinary
course of business;

 

(viii) loans and advances to employees in the ordinary course of business for
travel, relocation, and similar purposes;

 

(ix) acquisitions of all or any substantial part of the assets or business of
any other Person or division thereof (by merger, purchase or otherwise), or of a
majority of the voting stock of such a Person; provided that such Person or
division thereof is engaged (or promptly after such acquisition will be engaged)
in a line of business directly related to that of the Borrower; and provided,
further, that (A) such Person becomes a Subsidiary of the Borrower as a result
of such acquisition or the assets are purchased into the Borrower or a
Subsidiary, and any such new or existing Subsidiary that is a U.S. Subsidiary
becomes or is a party to the Subsidiary Guaranty, (B) (i) no Default or Event of
Default exists or would exist after giving effect to such acquisition and (ii)
if the total consideration for the assets or business is $10,000,000 or more,
the Borrower has furnished to the Lenders a certificate of Responsible Officer
certifying (x) that no such Default or Event of Default exists or will exist,
(y) calculations in reasonable detail demonstrating such compliance and (z)
financial statements demonstrating such compliance, and (C) the Board of
Directors or other governing body of such Person whose Property, or voting stock
or other interests in which, are being so acquired has approved the terms of
such acquisition;

 

(x) Investments consisting of performance bonds and letters of credit and other
similar surety devices obtained to support, or in lieu of, performance bonds, in
each case entered into in the ordinary course of business;

 

(xi) Investments in Subsidiaries;

 

(xii) other Investments in stock or other securities, provided that the
aggregate amount of any such Investments at any time outstanding does not exceed
$5,000,000;

 

(xiii) notwithstanding Section 7.02(d)(ix),

 

(A) Investments in any joint venture (subject to Section 7.02(i)), provided that
(1) no Default or Event of Default exists or would exist after giving effect to
such Investments and (2) the aggregate dollar amount put into such Investments
do not exceed $20,000,000 in any fiscal year; and

 

(B) additional Investments in that certain joint venture, the primary vehicle
for which is a limited liability company known as PPG Auto Glass, LLC, provided
that (1) all such Investments do not exceed,

 

-50-



--------------------------------------------------------------------------------

in the aggregate, $10,000,000 during any fiscal year and (2) any amount of
additional Investments in this joint venture shall be subtracted from the
maximum allowable amount of Capital Expenditures under Section 7.02(e) for the
fiscal year in which the additional Investment is made; and

 

(xiv) any Guaranty or liability as endorser, guarantor, surety or otherwise
(such as liability as a general partner) for any debt, obligation or undertaking
of any other Person, or agreement to provide funds for payment of the
obligations of another, or supplying of funds thereto or investing therein or
otherwise assuring a creditor of another against loss, or applying for or
becoming liable to the issuer of a letter of credit which supports an obligation
of another, to the extent such instrument or action would constitute
Indebtedness permitted under Section 7.02(c).

 

In determining the amount of investments, acquisitions, loans, advances and
guarantees permitted under this Section 7.02(d), investments and acquisitions
shall always be taken at the original cost thereof (regardless of any subsequent
appreciation or depreciation therein), loans and advances shall be taken at the
principal amount thereof then remaining unpaid, and guarantees shall be taken at
the amount of obligations guaranteed thereby. If any acquisitions or
Investments, whether made pursuant to this Section 7.02(d) or otherwise, result
in the acquisition or creation of any U.S. Subsidiary (including a joint venture
that would meet the definition of U.S. Subsidiary), such new U.S. Subsidiary is
required to become a party to the Subsidiary Guaranty.

 

(e) [INTENTIONALLY OMITTED]

 

(f) Dividends and Purchase of Stock. (i) Declare any dividends (other than
dividends payable in capital stock of the Borrower) on any shares of any class
of its capital stock, or apply any of its Property or assets to the purchase,
redemption or other retirement of, or set apart any sum for the payment of any
dividends on, or for the purchase, redemption or other retirement of, or make
any other distribution by reduction of capital or otherwise in respect of, any
shares of any class of capital stock of the Borrower (excluding purchases of
Borrower’s capital stock made to prevent, reverse or mitigate the dilution
caused by the issuance of shares of capital stock of Borrower after March 3,
2001 under and in connection with the Borrower’s stock-based incentive
compensation plans), or permit any Subsidiary which is not a Wholly Owned
Subsidiary so to do, or permit any Subsidiary to purchase or acquire any shares
of any class of capital stock of the Borrower, unless, immediately after giving
effect to such action, there shall not have occurred any Default or Event of
Default that is continuing; and

 

(ii) Permit any Subsidiary to (x) issue a Guaranty or (y) enter into any
agreement or instrument which by its terms restricts the ability of such
Subsidiary to (A) declare or pay dividends or make similar distributions, (B)
repay principal of, or pay any interest on, any Indebtedness owed to the
Borrower or any Subsidiary described in Section 7.02(d)(xi), (C) make payments
of royalties, licensing fees and similar amounts to the Borrower or any other
Subsidiary, (D) make loans or advances to the Borrower or any other Subsidiary
or (E) permit the Borrower to engage in consolidated cash management consistent
with its current practices.

 

-51-



--------------------------------------------------------------------------------

(g) [INTENTIONALLY OMITTED]

 

(h) Use of Proceeds. Use the proceeds of Loans or Letters of Credit other than
(i) to repay Indebtedness outstanding at the Effective Time, (ii) for working
capital requirements and (iii) for general corporate purposes, including Capital
Expenditures and permitted Investments.

 

(i) Business Changes. Change the business or business purpose of the Borrower or
of any Subsidiary, including making an acquisition or Investment that would have
such effect, that could reasonably be expected to (i) result in a material
change to the business activities or industry sector of the Borrower on a
consolidated basis or (ii) individually or in the aggregate, have a Material
Adverse Effect.

 

Section 7.03 Financial Covenants. Until satisfaction in full of all the
obligations of the Borrower under the Credit Documents and termination of the
Commitments of the Lenders hereunder, the Borrower will not permit:

 

(a) Net Worth. Net Worth at any time to be less than the sum of (i)
$140,000,000, (ii) 50% of the Borrower’s consolidated net income for each fiscal
quarter then completed (without deduction for any net losses) after February 26,
2005 and (iii) 75% of all contributions to the equity of the Borrower made after
the Effective Date.

 

(b) Debt/EBITDA Ratio. The Debt/EBITDA Ratio to exceed 2.75.

 

ARTICLE VIII

 

Events of Default

 

Section 8.01 Events of Default. If one or more of the following events (each, an
“Event of Default”) shall occur:

 

(a) The Borrower shall fail duly to pay any principal of any Loan or any L/C
Obligations when due, whether at maturity, by notice of intention to prepay or
otherwise; or

 

(b) The Borrower shall fail duly to pay any interest, fee or any other amount
payable under the Credit Documents when due; or

 

(c) The Borrower shall fail duly to observe or perform any term, covenant, or
agreement contained in Section 7.02 or Section 7.03; or

 

(d) The Borrower shall fail duly to observe or perform any other term, covenant
or agreement contained in this Agreement, and such failure shall have continued
unremedied for a period of 30 days after any Responsible Officer becomes aware
of such failure; or

 

(e) Any representation or warranty made or deemed made by the Borrower in a
Credit Document, or any statement or representation made in any certificate,
report or opinion delivered by or on behalf of the Borrower in connection with a
Credit Document, shall prove to have been false or misleading in any material
respect when so made or deemed made; or

 

-52-



--------------------------------------------------------------------------------

(f) The Borrower or any Subsidiary shall fail to pay any Indebtedness (other
than obligations hereunder) in an amount of $5,000,000 or more when due or
default shall occur under one or more indentures, agreements or other
instruments under which any Indebtedness of the Borrower or any Subsidiary in an
aggregate principal amount of $5,000,000 or more may be issued or created and
such default shall continue for a period of time sufficient to permit the holder
or beneficiary of such Indebtedness or a trustee therefor to cause the
acceleration of the maturity of any such Indebtedness or any mandatory
unscheduled prepayment, purchase or funding thereof; or

 

(g) An involuntary case or other proceeding shall be commenced against the
Borrower or any Subsidiary (other than a European Subsidiary existing as of the
date hereof) seeking liquidation, reorganization or other relief with respect to
it or its debts under any applicable bankruptcy, insolvency, reorganization or
similar law or seeking the appointment of a custodian, receiver, liquidator,
assignee, trustee, sequestrator or similar official of it or any substantial
part of its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of more than 60 days; or an order or
decree approving or ordering any of the foregoing shall be entered and continued
unstayed and in effect; or

 

(h) The Borrower or any Subsidiary (other than a European Subsidiary) shall
commence a voluntary case or proceeding under any applicable bankruptcy,
insolvency, reorganization or similar law or any other case or proceeding to be
adjudicated a bankrupt or insolvent, or any of them shall consent to the entry
of a decree or order for relief in respect of the Borrower or any such
Subsidiary in an involuntary case or proceeding under any applicable bankruptcy,
insolvency, reorganization or other similar law or to the commencement of any
bankruptcy or insolvency case or proceeding against any of them, or any of them
shall file a petition or answer or consent seeking reorganization or relief
under any applicable law, or any of them shall consent to the filing of such
petition or to the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee, sequestrator or similar official of the Borrower
or any such Subsidiary or any substantial part of their respective property, or
any of them shall make an assignment for the benefit of creditors, or any of
them shall admit in writing its inability to pay its debts generally as they
become due, or the Borrower or any such Subsidiary shall take corporate action
in furtherance of any such action; or

 

(i) One or more final judgments or orders for the payment of money against the
Borrower or any Subsidiary or attachments against its property, (a) which in the
aggregate exceed $5,000,000, (excluding amounts covered by reputable,
independent third-party insurance as to which the insurer does not dispute
coverage but agrees to make payment and other than (A) a judgment against a
European Subsidiary or (B) a judgment obtained in Europe against a U.S.
Subsidiary with respect to which judgment by a United States Federal or a state
court has not been entered and relates to a project that has been undertaken as
of the date hereof) or (b) the operation or result of which, individually or in
the aggregate, could be to interfere materially and adversely with the conduct
of the business of the Borrower and its Subsidiaries, taken as a whole, remain
unpaid, unstayed on appeal, undischarged, unbonded, or undismissed for a period
of more than 30 days; or

 

-53-



--------------------------------------------------------------------------------

(j) The Borrower or any other member of the ERISA Group shall fail to pay when
due an amount or amounts which it shall have become liable to pay to the PBGC or
to a Plan or a Multiemployer Plan under Title IV of ERISA in excess of $200,000;
or notice of intent to terminate a Plan or Plans having aggregate Unfunded
Vested Liabilities in excess of $200,000 (collectively, a “Material Plan”) shall
be filed under Title IV of ERISA by the Borrower or any Subsidiary or any other
member of the ERISA Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any Material Plan
or a proceeding shall be instituted by a fiduciary of any Material Plan against
the Borrower or any other member of the ERISA Group to enforce Section 515 or
4219(c)(5) of ERISA and such proceeding shall not have been dismissed within
thirty (30) days thereafter; or a condition shall exist by reason of which the
PBGC would be entitled to obtain a decree adjudicating that any Material Plan
must be terminated; or

 

(k) The Borrower or any Subsidiary, or any Person acting on behalf of the
Borrower or a Subsidiary, or any Governmental Authority challenges the validity
of any Credit Document or the Borrower’s or a Subsidiary’s obligations
thereunder or any Credit Document ceases to be in full force and effect or is
modified other than in accordance with the terms thereof and hereof; or

 

(l) Any court or governmental or regulatory authority shall have enacted,
issued, promulgated, enforced or entered any statute, rule, regulation,
judgment, decree, injunction or other order (whether temporary, preliminary or
permanent) which is in effect and which prohibits, enjoins or otherwise
restricts, in a manner that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect on any of the transactions
contemplated under the Credit Documents; or

 

(m) Any person or group of persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the SEC under said
Act), or shall have acquired control, directly or indirectly, of 20% or more of
the outstanding shares of common stock of the Borrower; or, during any period of
24 consecutive calendar months, individuals who were directors of the Borrower
on the first day of such period shall cease to constitute a majority of the
board of directors of the Borrower;

 

then, and at any time during the continuance of such Event of Default, the
Required Lenders, may, by written notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate forthwith
the Commitments and (ii) declare any Loans and L/C Obligations then outstanding
to be due, whereupon the principal of the Loans and the L/C Obligations so
declared to be due, together with accrued interest thereon and any unpaid
amounts accrued under the Credit Documents, shall become forthwith due, without
presentment, demand, protest or any other notice of any kind (all of which are
hereby expressly waived by the Borrower); provided that, in the case of any
Event of Default described in Section 8.01(g) or (h) occurring with respect to
the Borrower, the Commitments shall automatically and immediately terminate and
the principal of all Loans and the L/C Obligations then outstanding, together
with

 

-54-



--------------------------------------------------------------------------------

accrued interest thereon and any unpaid amounts accrued under the Credit
Documents, shall automatically and immediately become due without presentment,
demand, protest or any other notice of any kind (all of which are hereby
expressly waived by the Borrower).

 

ARTICLE IX

 

The Administrative Agent

 

Section 9.01 The Agency. Each Lender appoints The Bank of New York as its
Administrative Agent hereunder and irrevocably authorizes the Administrative
Agent to take such action on its behalf and to exercise such powers hereunder
and thereunder as are specifically delegated to the Administrative Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto, including the exercise of powers delegated to the Administrative Agent
and the Lenders thereby, and the Administrative Agent hereby accepts such
appointment subject to the terms hereof. The relationship between the
Administrative Agent and the Lenders shall be that of agent and principal only
and nothing herein shall be construed to constitute the Administrative Agent a
trustee or fiduciary for any Lender nor to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein.

 

Section 9.02 The Agent’s Duties. (a) The Administrative Agent shall promptly
forward to each Lender copies, or notify each Lender as to the contents, of all
notices received from the Borrower pursuant to the terms of this Agreement and,
in the event that the Borrower fails to pay when due the principal of or
interest on any Loan, the Administrative Agent shall promptly give notice
thereof to the Lenders. As to any other matter not expressly provided for
herein, the Administrative Agent shall have no duty to act or refrain from
acting with respect to the Borrower, except upon the instructions of the
Required Lenders. The Administrative Agent shall not be bound by any waiver,
amendment, supplement, or modification of this Agreement or the other Credit
Documents which changes its duties hereunder and thereunder, unless it shall
have given its prior written consent thereto. The Administrative Agent shall
have no duty to ascertain or inquire as to the performance or observance of any
of the terms, conditions, covenants or agreements binding on the Borrower
pursuant to any Credit Document nor shall the Administrative Agent be deemed to
have knowledge of the occurrence of any Default or Event of Default (other than
a failure of the Borrower to pay when due the principal or interest on any
Loan), unless it shall have received written notice from the Borrower or a
Lender specifying such Default or Event of Default and stating that such notice
is a “Notice of Default”.

 

(b) Anything in the Credit Documents notwithstanding, none of U.S. Bank National
Association, Harris Trust and Savings Bank nor JPMorgan Chase Bank shall have
any obligation hereunder other than as Lenders.

 

Section 9.03 Limitation of Liabilities. Each of the Lenders and the Borrower
agree that (i) neither the Administrative Agent nor any of its officers or
employees shall be liable for any action taken or omitted to be taken by any of
them hereunder except for its or their own gross negligence or wilful
misconduct, (ii) neither the Administrative Agent nor any of its officers or
employees shall be liable for any action taken or omitted to be taken by any of
them in good faith in reliance upon the advice of counsel, independent public
accountants or other experts selected by the Administrative Agent, and (iii) the
Administrative Agent shall be entitled to rely upon any notice, consent,
certificate, statement or other document believed by it to be genuine and
correct and to have been signed and/or sent by the proper Persons.

 

-55-



--------------------------------------------------------------------------------

Section 9.04 The Administrative Agent as a Lender. The Administrative Agent may,
without any liability to account, maintain deposits or credit balances for,
invest in, lend money to and generally engage in any kind of banking business
with the Borrower or any Subsidiary or Affiliate of the Borrower as if it were
any other borrower and without any duty to account therefor to the other
Lenders.

 

Section 9.05 Lender Credit Decision. Neither the Administrative Agent, nor any
of its Affiliates, officers or employees has any responsibility for, gives any
guaranty in respect of, nor makes any representation to the Lenders as to, (i)
the condition, financial or otherwise, of the Borrower or any Subsidiary thereof
or the truth of any representation or warranty given or made in this Agreement,
or in connection herewith or therewith or (ii) the validity, execution,
sufficiency, effectiveness, construction, adequacy, enforceability or value of
this Agreement or any other document or instrument related hereto or thereto.
Except as specifically provided herein, neither the Administrative Agent nor any
of its Affiliates, officers or employees shall have any duty or responsibility,
either initially or on a continuing basis, to provide any Lender with any credit
or other information with respect to the operations, business, property,
condition or creditworthiness of the Borrower or any of its Subsidiaries,
whether such information comes into the Administrative Agent’s possession on or
before the date hereof or at any time thereafter. Each Lender acknowledges that
(i) it has, independently and without reliance upon the Administrative Agent or
any other Lender, based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and (ii) all information reviewed by it in its credit analysis or
otherwise in connection herewith (including information relating to the
Administrative Agent) has been provided solely by or on behalf of the Borrower,
and the Administrative Agent has no responsibility for such information. Each
Lender also acknowledges that it will independently and without reliance upon
the Administrative Agent or any other Lender, based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under any Credit Document.

 

Section 9.06 Indemnification. (a) Each Lender agrees to indemnify the
Administrative Agent, to the extent not reimbursed by the Borrower, ratably in
proportion to its Commitment (as of the time of the incurrence of the liability
being indemnified against), from and against any and all liabilities,
obligations, losses, claims, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of any Credit Document, or any action taken or
omitted to be taken by the Administrative Agent hereunder or thereunder;
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the gross negligence or wilful
misconduct of the Administrative Agent or any of its officers or employees.
Without limiting the foregoing, each Lender agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including fees and disbursements of counsel) incurred by
the Administrative Agent in such capacity in connection with the preparation,
execution or enforcement of, or legal advice in respect of rights or
responsibilities under, any Credit Document or any amendments or supplements
hereto or thereto, to the extent that the Administrative Agent is not reimbursed
for such expenses by the Borrower.

 

-56-



--------------------------------------------------------------------------------

(b) Except for action expressly required of the Administrative Agent hereunder,
the Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder unless it shall receive further assurances to its
satisfaction from the Lenders of their indemnification obligations under this
Section 9.06 hereof against any and all liability and expense that may be
incurred by it by reason of taking or continuing to take any such action.

 

(c) The provisions of this Section 9.06, shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the reduction or termination of any Commitments, the invalidity or
unenforceability of any term or provision of any Credit Document, or any
investigation made by or on behalf of the Lenders.

 

Section 9.07 Successor Administrative Agent. The Administrative Agent may resign
at any time by giving written notice thereof to the Lenders and the Borrower.
Upon any such resignation or removal, the Required Lenders with the consent of
the Borrower (which consent shall not be unreasonably withheld) shall have the
right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the resigning
Administrative Agent’s giving of notice of resignation, the resigning
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank organized or licensed
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigned Administrative Agent, and the resigned Administrative Agent
shall be discharged from its duties and obligations under this Agreement. After
any Administrative Agent’s resignation as Administrative Agent, the provisions
of this Article IX shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under this Agreement.

 

ARTICLE X

 

Evidence of Loans; Transfers

 

Section 10.01 Evidence of Loans. (a) Each Lender shall maintain, in accordance
with its customary and usual practice, accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender in respect of Loans. Each Loan made under this Agreement may be
evidenced by one or more Notes, in substantially the form of Exhibit C-1 or
Exhibit C-2, as applicable.

 

(b) The Administrative Agent shall maintain, in accordance with its customary
and usual practice, (i) a copy of each Assignment and Acceptance delivered to it
and (ii) written or electronic records for the recordation of (A) the amount of
each Lender’s Commitments, (B) the amount of each Loan, whether such Loan is a
Loan and the interest rate and the Interest Period applicable thereto, (C) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder, (D) the amount of any payments
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share

 

-57-



--------------------------------------------------------------------------------

thereof and (E) with respect to each Assignment and Acceptance delivered to the
Administrative Agent, the name and address of the Assignee, the amount of the
Assignee’s Commitment and the principal amount of each Loan owing to such
Assignee. The Administrative Agent’s written records described above shall be
available for inspection during ordinary business hours by the Borrower or any
Lender or Assignee from time to time upon reasonable prior notice to the
Administrative Agent.

 

(c) The entries made in the Administrative Agent’s written or electronic records
and the foregoing accounts shall be prima facie evidence of the existence and
amounts of the indebtedness of the Borrower therein recorded; provided,however,
that the failure of any Lender or the Administrative Agent to maintain any such
account or such records, as applicable, or any error therein, shall not in any
manner affect the validity or enforceability of any obligation of the Borrower
to repay any Loan actually made by such Lender in accordance with the terms of
this Agreement. The entries in such records relating to assignments shall be
conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in such records as the owner of the Loans recorded therein for all
purposes of this Agreement.

 

(d) The Borrower’s obligations to repay any Loan assigned to a Federal Reserve
Bank by a Lender shall, to the extent requested by such Lender in order to
effect such assignment, be evidenced by one or more Notes, in substantially the
form of Exhibit C-1 or Exhibit C-2, as applicable. Such Note shall be in the
principal amount of the Loan or Loans so assigned and stated to mature on the
applicable Commitment Termination Date and bear interest from its date until
paid in full on the principal amount of the Loan outstanding thereunder payable
at the rates and in the manner provided herein.

 

Section 10.02 Participations. Any Lender may at any time grant to one or more
financial institutions or other entity (each a “Participant”) participating
interests in its Commitment or any or all of its Loans. In the event of any such
grant by a Lender of a participating interest to a Participant, whether or not
upon notice to the Borrower and the Administrative Agent, such Lender shall
remain responsible for the performance of its obligations hereunder, and, except
to the extent such participating interest has been granted pursuant to Section
4.02(e), the Borrower and the Administrative Agent shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which any Lender may
grant such a participating interest shall provide that such Lender shall retain
the sole right and responsibility to enforce the obligations of the Borrower
hereunder including the right to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such participation agreement
may provide that such Lender will not agree to any modification, amendment or
waiver of this Agreement described in clauses (i) through (viii), inclusive, of
Section 11.05 without the consent of the Participant. An assignment or other
transfer which is not permitted by Section 10.03 shall be given effect for
purposes of this Agreement only to the extent of a participating interest
granted in accordance with this Section 10.02.

 

Section 10.03 Assignments. (a) Any Lender may at any time assign to one or more
financial institutions (each an “Assignee”) all, or a proportionate part of all,
of its rights and obligations under this Agreement, and such Assignee shall
assume such rights and obligations, pursuant to an instrument, in substantially
the form of Exhibit F (an “Assignment and Acceptance”), executed by such
Assignee and such transferor Lender, with (and subject to) the

 

-58-



--------------------------------------------------------------------------------

signed consent of the Borrower, the L/C Issuer and the Administrative Agent
(which consents shall not be unreasonably withheld, provided that it shall not
be unreasonable to withhold consent if such assignment would result in there
being more than twenty Lenders); provided that (i) the foregoing consent
requirement (of all the Borrower, L/C Issuer and the Administrative Agent) shall
not be applicable in the case of an assignment or other transfer, pledge or
disposition by any Lender to a Federal Reserve Bank, (ii) the aforementioned
consent of the Borrower shall not be required if there shall have occurred an
Event of Default that is continuing, or if an assignment or other transfer,
pledge or disposition by a Lender is to an Eligible Affiliate of such Lender or
to another existing Lender, (iii) a Lender may only make an assignment or other
transfer of its Loans or Commitment in the minimum amount of $5,000,000 or
integral multiples of $500,000 in excess thereof unless such Lender’s Loans or
Commitment is less than $5,000,000, in which case such Lender may only make an
assignment or other transfer of all of its Loans or Commitment and (iv) the
transferor Lender shall pay an assignment fee of $3,500 to the Administrative
Agent for each Assignee under such assignment or other transfer.

 

(b) No Assignee of any Lender’s rights shall be entitled to receive any greater
payment under Section 4.03 or 4.04 than such Lender would have been entitled to
receive with respect to the rights transferred, unless such transfer is made
with the Borrower’s prior written consent or by reason of the provisions of
Section 4.04(c) requiring such Lender to designate a different Applicable
Lending Office under certain circumstances or at a time when the circumstances
giving rise to such payment did not exist.

 

Section 10.04 Certain Pledges. Notwithstanding any other provision in this
Agreement, any Lender may at any time create a security interest in, or pledge,
all or any portion of its rights under this Agreement and any Note held by it in
favor of any Federal Reserve Bank in accordance with Federal Reserve Board
Regulation A (or any successor provisions) or U.S. Treasury Regulation 31 C.F.R.
§ 203.24 (or any successor provision), and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.

 

ARTICLE XI

 

Miscellaneous

 

Section 11.01 APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.

 

Section 11.02 WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS EACH HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT, THE NOTES OR THE RELATIONSHIPS ESTABLISHED HEREUNDER.

 

Section 11.03 Jurisdiction and Venue; Service of Process. (a) The Borrower, the
Administrative Agent and the Lenders each hereby irrevocably submits to the
non-exclusive jurisdiction of any state or federal court in the Borough of
Manhattan, The City of New York for

 

-59-



--------------------------------------------------------------------------------

the purpose of any suit, action, proceeding or judgment relating to or arising
out of any Credit Document and to the laying of venue in the Borough of
Manhattan, The City of New York. The Borrower, the Administrative Agent and the
Lenders each hereby irrevocably waives, to the fullest extent permitted by
applicable law, any objection to the laying of the venue of any such suit,
action or proceeding brought in the aforesaid courts and hereby irrevocably
waives any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum.

 

(b) The Borrower agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 11.07(a) or at such other address of which the
Administrative Agent shall have been notified pursuant thereto. The Borrower
further agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(c) The Borrower waives, to the maximum extent not prohibited by law, any right
it may have to claim or recover in any legal action or proceeding referred to in
this subsection any special, exemplary, punitive or consequential damages.

 

Section 11.04 Set-off. The Borrower hereby authorizes each Lender (including
each Lender in its capacity as a purchaser of a participation interest pursuant
to Section 4.02(e)), upon the occurrence of an Event of Default and at any time
and from time to time during the continuance thereof, to the fullest extent
permitted by law, to set-off and apply any and all deposits (whether general or
special, time or demand, provisional or final and in whatever currency) at any
time held, and other Indebtedness at any time owing, by such Lender to or for
the credit or the account of the Borrower against any of the obligations of the
Borrower, now or hereafter existing under any Credit Document, held by such
Lender, irrespective of whether such Lender shall have made any demand under
this Agreement and although such obligations may be unmatured. The rights of
each Lender under this Section 11.04 are in addition to other rights and
remedies (including other rights of set-off) which such Lender may have. Any
Lender exercising its rights under this Section 11.04 shall give notice thereof
to the Borrower and the Administrative Agent concurrently with or prior to the
exercise of such rights; provided that failure to give such notice shall not
affect the validity of such exercise.

 

Section 11.05 Amendments and Waivers. (a) Any provision of the Credit Documents
may be amended, modified, supplemented or waived, but only by a written
amendment or supplement, or written waiver, signed by the Borrower and either
the Required Lenders (and, if the rights or duties of the Administrative Agent
are affected thereby, by the Administrative Agent) or the Administrative Agent
with the consent of the Required Lenders; provided, however, that no such
amendment, modification, or waiver shall, unless signed by all the Lenders or by
the Administrative Agent with the consent of all the Lenders, (i) increase or
decrease (other than a pro rata decrease) the Commitment of any Lender or
subject any Lender to any additional obligation, (ii) reduce the principal of or
rate of interest on any Loan or any fees hereunder, (iii) postpone any scheduled
payment of principal of or interest on any Loan or any fees hereunder, (iv)
postpone any reduction or termination of any Commitment or any mandatory
prepayment related thereto, (v) release the Subsidiary Guaranty or any of the
Guarantors under the Subsidiary Guaranty (other than releases of U.S.
Subsidiaries that are otherwise permitted to be sold or dissolved pursuant to
this Agreement, which release shall be granted by the

 

-60-



--------------------------------------------------------------------------------

Administrative Agent upon Borrower’s request) or otherwise amend, modify,
supplement or waive the provisions of the Subsidiary Guaranty, (vi) change the
definition of “Required Lenders,” (vii) extend the Commitment Termination Date
beyond May 4, 2010, (viii) amend, waive, or modify any of the conditions
precedent to the Effective Time contained in Section 6.01, or (ix) amend,
modify, supplement or waive the provisions of this Section 11.05; provided
further, however, that any amendment, modification, or waiver of Section 2.06(f)
that could not affect the rights or duties of any party hereto except the
Borrower and the L/C Issuer shall be effective if in writing and executed by the
Borrower and the L/C Issuer.

 

(b) Except to the extent expressly set forth therein, any waiver shall be
effective only in the specific instance and for the specific purpose for which
such waiver is given.

 

Section 11.06 Cumulative Rights; No Waiver. Each and every right granted to the
Administrative Agent, the L/C Issuer and the Lenders hereunder or under any
other document delivered in connection herewith, or allowed them by law or
equity, shall be cumulative and not exclusive and may be exercised from time to
time. No failure on the part of the Administrative Agent, the L/C Issuer or any
Lender to exercise, and no delay in exercising, any right will operate as a
waiver thereof, nor will any single or partial exercise by the Administrative
Agent, the L/C Issuer or any Lender of any right preclude any other or future
exercise thereof or the exercise of any other right.

 

Section 11.07 Notices. (a) Any communication, demand or notice to be given
hereunder will be duly given when delivered in writing or by telecopy to a party
at its address as indicated below or such other address as such party may
specify in a notice to each other party hereto. A communication, demand or
notice given pursuant to this Section 11.07 shall be addressed:

 

If to the Borrower, at

 

Apogee Enterprises, Inc. 7900 Xerxes Avenue South, Suite 1800 Minneapolis,
Minnesota 55431-1159

Telecopy:

   (612) 896-2400

Attention:

   Mr. Gary Johnson      Vice President and Treasurer

 

If to the Administrative Agent, at

 

The Bank of New York

One Wall Street, 18th Floor

New York, New York 10286

Telecopy:

   (212) 635-6365 or 6366

Attention:

   Agency Function Administration

 

-61-



--------------------------------------------------------------------------------

with a copy to: John-Paul Marotta The Bank of New York One Wall Street, 19th
Floor New York, New York 10286 Telecopy:           (212) 635-1208

 

If to the L/C Issuer, at

 

The Bank of New York 1 Hudson Square, 9th Floor 75 Varick Street New York, New
York, 10013 Telecopy:    (212) 905-8772 Attention:    Mr. Sal Calvera     
Letter of Credit Department with a copy to: John-Paul Marotta The Bank of New
York One Wall Street, 19th Floor New York, New York 10286 Telecopy:    (212)
635-1208

 

If to any Lender (including the Swing Line Lender), at its address indicated on
Schedule I hereto, or at such other address as may be designated by such Lender
in an Administrative Questionnaire or other appropriate writing, delivered to
the Administrative Agent and the Borrower.

 

This Section 11.07 shall not apply to notices referred to in Article II of this
Agreement, except to the extent set forth therein.

 

(b) Unless otherwise provided to the contrary herein, any notice which is
required to be given in writing pursuant to the terms of this Agreement may be
given by telecopy.

 

Section 11.08 Separate Debts. The amounts payable by the Borrower at any time
under the Credit Documents to each Lender shall be a separate and independent
debt and each Lender shall be entitled to protect and enforce its rights in
accordance with the Credit Documents, and it shall not be necessary for any
other Lender or the Administrative Agent to consent to, or be joined as an
additional party in, any proceedings for such purposes.

 

Section 11.09 Certain Acknowledgments. The Borrower hereby confirms and
acknowledges that (a) neither the Administrative Agent, the L/C Issuer nor any
Lender has any fiduciary or similar relationship to the Borrower and that the
relationship established by the Credit Documents between the Administrative
Agent, the L/C Issuer and the Lenders, on the one hand, and the Borrower, on the
other hand, is solely that of creditors and debtor and (b) that no joint venture
exists among the Lender or among the Borrower and the Lenders.

 

-62-



--------------------------------------------------------------------------------

Section 11.10 Separability. In case any one or more of the provisions contained
in any Credit Document shall be invalid, illegal or unenforceable in any respect
under any law, the validity, legality and enforceability of the remaining
provisions contained herein or in any other Credit Document shall not in any way
be affected or impaired thereby.

 

Section 11.11 Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the Borrower and the Lenders and their respective
successors and assigns, except that the Borrower may not assign any of its
rights hereunder without the prior written consent of all of the Lenders, and
any purported assignment by the Borrower without such consent shall be void.

 

Section 11.12 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all the counterparts shall together constitute one and the same instrument.

 

Section 11.13 Confidentiality. Each Lender and the Administrative Agent agrees
(on behalf of itself and each of its affiliates, directors, officers, employees
and representatives) to keep confidential, in accordance with their customary
procedures for handling confidential information of this nature and in
accordance with safe and sound banking practices, and to refrain from using,
other than in connection with this Agreement and the transactions contemplated
hereby, any Confidential Information; provided that nothing herein shall limit
the disclosure of any such information (a) to the extent required by statute,
rule, regulation, judicial process or as requested by any Governmental Authority
or bank examiner, (b) to counsel, auditors, accountants or other advisors for
any of the Lenders or the Administrative Agent, provided that such Person shall
agree to keep such information confidential in accordance with this Section
11.13, (c) to the Administrative Agent or any other Lender, (c) in connection
with any litigation relating to enforcement of the Credit Documents, (d) to any
Assignee or Participant (or prospective Assignee or Participant) so long as such
Assignee or Participant (or prospective Assignee or Participant) first executes
and delivers to the respective Lender a confidentiality agreement with
provisions substantially similar to the confidentiality provisions of this
Agreement, (e) by a Lender to any Affiliate of such Lender, provided that such
Affiliate shall agree to keep such information confidential in accordance with
this Section 11.13. Unless specifically prohibited by applicable law or court
order, each Lender shall notify the Borrower of any request received by it from
any governmental agency or self-regulatory organization or representative
thereof (other than any such request in connection with an examination of such
Lender by a governmental agency or self-regulatory organization with supervisory
jurisdiction over it) for disclosure of any such Confidential Information prior
to disclosure of such information so that the Borrower may seek an appropriate
protective order or make a public disclosure of such information if Borrower
determines in its sole discretion that such disclosure may be required by SEC
Regulation FD.

 

[THE NEXT PAGE IS A SIGNATURE PAGE]

 

-63-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

APOGEE ENTERPRISES, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

THE BANK OF NEW YORK, as

Administrative Agent, L/C Issuer

and Swing Line Lender

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

THE BANK OF NEW YORK, as a Lender

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

U.S. BANK NATIONAL ASSOCIATION, as Co-
Syndication Agent, Co-Documentation Agent and as
a Lender

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

-64-



--------------------------------------------------------------------------------

HARRIS TRUST AND SAVINGS BANK, as Co-
Syndication Agent, Co-Documentation Agent and

as a Lender

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

BNY CAPITAL MARKETS, INC., as Co-Lead

Arranger and Book Manager

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

J.P. MORGAN SECURITIES INC., as Co-Lead

Arranger and Book Manager

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

COMERICA BANK, as a Lender

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

JPMORGAN CHASE BANK, N.A., as a Lender

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

-65-



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

-66-



--------------------------------------------------------------------------------

Schedule I

 

Lenders and Commitments



--------------------------------------------------------------------------------

Schedule 1.01(c)

 

Outstanding Letters of Credit

under Existing Facility



--------------------------------------------------------------------------------

Schedule 5.01(b)

 

Subsidiaries of the Borrower



--------------------------------------------------------------------------------

Schedule 5.01(f)

 

Certain Litigation



--------------------------------------------------------------------------------

Schedule 5.01(h)(ii)

 

Financial Condition



--------------------------------------------------------------------------------

Schedule 7.02(b)

 

Permitted Liens



--------------------------------------------------------------------------------

Schedule 7.02(c)

 

Existing Indebtedness



--------------------------------------------------------------------------------

Exhibit A-1

 

Form of Revolving Credit Request

 

[Date]

 

The Bank of New York

One Wall Street, 18th Floor

New York, New York 10286

 

Attention: Agency Function Administration

 

Borrowing Request for Revolving Credit Loans

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated as of May 4, 2005 (as amended,
modified or supplemented from time to time, the “Credit Agreement”), among
Apogee Enterprises, Inc. (the “Borrower”), the lenders from time to time parties
thereto and The Bank of New York, as letter of credit issuer, administrative
agent and swing line lender. Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement.

 

The Borrower hereby gives you notice, pursuant to Section 2.01(b) of the Credit
Agreement, that it requests Revolving Credit Loans, and in that connection sets
forth below the terms on which such Revolving Credit Loans are requested to be
made:

 

(A)

  Borrowing Date1/      ___________________    

(B)

  Aggregate Principal Amount2/      $___________________    

(C)

  Interest Rate Basis      [ABR] [Eurodollar] Loan    

(D)

  Interest Period and the last day thereof3/      ___________________    

 

The Borrower also represents and warrants that after this borrowing is made that
the sum of total Revolving Credit Loans, L/C Obligations and Swing Line Loans
will not exceed the Total Commitment amount.

 

Very truly yours,

APOGEE ENTERPRISES, INC.

By:

 

 

--------------------------------------------------------------------------------

Title:

   

 

--------------------------------------------------------------------------------

1/ Must be a Business Day.

2/ Must be equal to $5,000,000 or an integral multiple of $1,000,000 in excess
thereof, in the case of Eurodollar Loans; or $1,000,000 or an integral multiple
of $500,000 in excess thereof, in the case of ABR Loans.

3/ One, two, three or six months in the case of Eurodollar Loans. Not applicable
to ABR Loans.

 

A-1-1



--------------------------------------------------------------------------------

Exhibit A-2

 

Form of Swing Line Request

 

[Date]

 

The Bank of New York

One Wall Street, 18th Floor

New York, New York 10286

 

Attention: Agency Function Administration

 

Borrowing Request for a Swing Line Loan

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated as of May 4, 2005 (as amended,
modified or supplemented from time to time, the “Credit Agreement”), among
Apogee Enterprises, Inc. (the “Borrower”), the lenders from time to time parties
thereto and The Bank of New York, as letter of credit issuer, administrative
agent and swing line lender. Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement.

 

The Borrower hereby irrevocably gives you notice, pursuant to Section 2.02(b) of
the Credit Agreement, that it requests a Swing Line Loan, and in that connection
sets forth below the terms on which such a Swing Line Loan is requested to be
made:

 

(A)

  Borrowing Date1/      ___________________     

(B)

  Maturity date2/      ___________________     

(C)

  Aggregate Principal Amount3/    $ ___________________     

 

The Borrower also represents and warrants that after this borrowing is made that
the sum of total Revolving Credit Loans, L/C Obligations and Swing Line Loans
will not exceed the Total Commitment amount. In addition, the Borrower
represents and warrants that, after this borrowing, not more that $5 million in
aggregate Swing Line Loans are outstanding.

 

Very truly yours, APOGEE ENTERPRISES, INC.

By:

 

 

--------------------------------------------------------------------------------

Title:

   

--------------------------------------------------------------------------------

1/ Must be a Business Day.

2/ May not be later than the seventh calendar day following the Borrowing Date.

3/ Must be equal to $250,000 or an integral multiple of $100,000 in excess
thereof.

 

A-2-1



--------------------------------------------------------------------------------

Exhibit B

 

Form of Continuation/Conversion Request

 

[Date]

 

The Bank of New York

One Wall Street, 18th Floor

New York, New York 10286

 

Attention: Agency Function Administration

 

Continuation/Conversion Request

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated as of May 4, 2005 (as amended,
modified or supplemented from time to time, the “Credit Agreement”), among
Apogee Enterprises, Inc. (the “Borrower”), the lenders from time to time parties
thereto and The Bank of New York, as letter of credit issuer, administrative
agent and swing line lender. Capitalized terms used herein but not otherwise
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement.

 

The Borrower hereby requests, pursuant to Section 3.01(b) of the Credit
Agreement, that on                     ,             :

 

(1) $            ,000,000 of the presently outstanding principal amount of
Revolving Credit Loans originally made on             ,              [and
$             of the presently outstanding principal amount of the Revolving
Credit Loans originally made on                     ,             ],

 

(2) presently being maintained as [ABR] [Eurodollar] Loans,

 

(3) be [converted into] [continued as],

 

(4) [Eurodollar Loans having an Interest Period of [one][two][three][six]
months] [ABR Loans].

 

Very truly yours,

APOGEE ENTERPRISES, INC.

By:

 

 

--------------------------------------------------------------------------------

Title:

   

 

B-1



--------------------------------------------------------------------------------

Exhibit C-1

 

Form of Revolving Credit Note

 

PROMISSORY NOTE

 

[Principal Amount]   [Date]

 

APOGEE ENTERPRISES, INC., a Minnesota corporation (the “Borrower”), for value
received, promises to pay to the order of [LENDER] (the “Lender”), on the
Commitment Termination Date (as defined in the Credit Agreement referred to
below), the principal sum of [PRINCIPAL AMOUNT IN DOLLARS] or, if less, the
aggregate principal amount of the Loans made by the Lender to the Borrower
pursuant to Section 2.01 of that certain Credit Agreement, dated as of May 4,
2005 (as amended, modified or supplemented from time to time, the “Credit
Agreement”), among the Borrower, the lenders from time to time parties thereto
and The Bank of New York, as letter of credit issuer, administrative agent and
swing line lender.

 

The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding, from the date hereof until the date of repayment,
at the rate or rates per annum and on the date or dates specified in the Credit
Agreement.

 

Payments of both principal and interest are to be made in lawful money of the
United States of America in funds immediately available to the Lender at its
office or offices designated in accordance with the Credit Agreement.

 

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
diligence, presentment, demand, protest and notice of any kind whatsoever. The
failure or forbearance by the holder to exercise any of its rights hereunder in
any particular instance shall in no event constitute a waiver thereof.

 

All borrowings evidenced by this note (“Note”) and all payments and prepayments
of the principal hereof and interest hereon and the respective dates thereof
shall be endorsed by the holder of this Note on the schedule attached hereto and
made a part hereof, or on a continuation thereof which shall be attached hereto
and made a part hereof, or shall be recorded by the holder of this Note in its
internal records; provided, however, that any failure of the holder of this Note
to make such a notation or any error in such notation shall in no manner affect
the validity or enforceability of the obligation of the Borrower to make
payments of principal and interest in accordance with the terms of this Note and
the Credit Agreement.

 

This Note is one of the Revolving Credit Notes referred to in the Credit
Agreement, which, among other things, contains provisions for the acceleration
of the maturity hereof upon the happening of certain events, for optional
prepayment of the principal hereof prior to the maturity thereof and for the
amendment or waiver of certain provisions of the Credit Agreement and/or this
Note, all upon the terms and conditions therein specified. Capitalized terms
used and not otherwise defined herein have the meanings ascribed thereto in the
Credit Agreement.

 

THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER, GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

This Note is not negotiable and interests herein may be assigned only upon the
terms and conditions specified in the Credit Agreement.

 

APOGEE ENTERPRISES, INC.

By:

 

 

--------------------------------------------------------------------------------

Title:

   

 

C-1-1



--------------------------------------------------------------------------------

REVOLVING CREDIT LOANS AND PRINCIPAL PAYMENTS

 

   

Amount of Revolving

Credit Loans Made

--------------------------------------------------------------------------------

     

Amount of Principal

Repaid

--------------------------------------------------------------------------------

 

Amount of Unpaid

Principal Balance

--------------------------------------------------------------------------------

       

Date

--------------------------------------------------------------------------------

 

ABR

Loan

--------------------------------------------------------------------------------

 

Euro

dollar

Loan

--------------------------------------------------------------------------------

 

Interest

Period (if

Applicable)

--------------------------------------------------------------------------------

 

ABR

Loan

--------------------------------------------------------------------------------

 

Euro

dollar

Loan

--------------------------------------------------------------------------------

 

ABR

Loan

--------------------------------------------------------------------------------

 

Euro

dollar

Loan

--------------------------------------------------------------------------------

 

Total

--------------------------------------------------------------------------------

 

Notation

Made By

--------------------------------------------------------------------------------

                                                                               
                                 

 

C-1-2



--------------------------------------------------------------------------------

Exhibit C-2

 

Form of Swing Line Note

 

PROMISSORY NOTE

 

$5,000,000   [Date]

 

APOGEE ENTERPRISES, INC., a Minnesota corporation (the “Borrower”), for value
received, promises to pay to the order of The Bank of New York (the “Lender”)
the principal sum of FIVE MILLION DOLLARS ($5,000,000) or, if less, the
aggregate principal amount of all Swing Line Loans made by the Lender to the
Borrower pursuant to Section 2.02 of that certain Credit Agreement, dated as of
May 4, 2005 (as amended, modified or supplemented from time to time, the “Credit
Agreement”), among the Borrower, the lenders from time to time parties thereto
and The Bank of New York, as letter of credit issuer, administrative agent and
swing line lender. This note (“Note”) shall mature in the manner set forth in
the Credit Agreement.

 

The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding, from the date hereof until the date of repayment,
at the rate or rates per annum and on the date or dates specified in the Credit
Agreement.

 

Payments of both principal and interest are to be made in lawful money of the
United States of America in funds immediately available to the Lender at its
office or offices designated in accordance with the Credit Agreement.

 

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
diligence, presentment, demand, protest and notice of any kind whatsoever. The
failure or forbearance by the holder to exercise any of its rights hereunder in
any particular instance shall in no event constitute a waiver thereof.

 

All borrowings evidenced by this Note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder of this Note on the schedule attached hereto and made a
part hereof, or on a continuation thereof which shall be attached hereto and
made a part hereof, or shall be recorded by the holder of this Note in its
internal records; provided, however, that any failure of the holder of this Note
to make such a notation or any error in such notation shall in no manner affect
the validity or enforceability of the obligation of the Borrower to make
payments of principal and interest in accordance with the terms of this Note and
the Credit Agreement.

 

This Note is the Swing Line Note referred to in the Credit Agreement, which,
among other things, contains provisions for the acceleration of the maturity
hereof upon the happening of certain events, for optional prepayment of the
principal hereof prior to the maturity thereof and for the amendment or waiver
of certain provisions of the Credit Agreement and/or this Note, all upon the
terms and conditions therein specified. Capitalized terms used and not otherwise
defined herein have the meanings ascribed thereto in the Credit Agreement.

 

THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER, GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

This Note is not negotiable and interests herein may be assigned only upon the
terms and conditions specified in the Credit Agreement.

 

APOGEE ENTERPRISES, INC.

By:

 

 

--------------------------------------------------------------------------------

Title:

   

 

C-2-1



--------------------------------------------------------------------------------

SWING LINE LOANS AND PRINCIPAL PAYMENTS

 

DATE OF

LOAN

--------------------------------------------------------------------------------

 

LOAN

MATURITY

DATE

--------------------------------------------------------------------------------

 

AMOUNT OF LOAN

--------------------------------------------------------------------------------

  

AMOUNT OF

PRINCIPAL PAID

--------------------------------------------------------------------------------

  

AMOUNT OF

INTEREST PAID

--------------------------------------------------------------------------------

  

UNPAID

PRINCIPAL

BALANCE

--------------------------------------------------------------------------------

  

NAME OF

PERSON

MAKING

NOTATION

--------------------------------------------------------------------------------

 

C-2-2



--------------------------------------------------------------------------------

Exhibit D-1

 

Form of Opinion of

Counsel for the Borrower

 

D-1-1



--------------------------------------------------------------------------------

Exhibit D-2

 

Form of Opinion of

General Counsel to the Borrower

 

D-2-1



--------------------------------------------------------------------------------

Exhibit D-3

 

Form of Opinion of

Counsel for the Administrative Agent

 

D-3-1



--------------------------------------------------------------------------------

Exhibit E

 

Form of Compliance Certificate

 

COMPLIANCE CERTIFICATE

 

[For the Fiscal Quarter ending             ]

 

[For the Fiscal Year ending             ]

 

Reference is made to the Credit Agreement, dated as of May 4, 2005 (as amended,
modified or supplemented from time to time, the “Credit Agreement”), among
Apogee Enterprises, Inc. (the “Borrower”), the lenders from time to time parties
thereto and The Bank of New York, as letter of credit issuer, administrative
agent and swing line lender. Pursuant to Section 7.01(a)(iii) of the Credit
Agreement, the undersigned Responsible Officer of the Borrower hereby certifies
on behalf of the Borrower that:

 

(a) As of the last date of the financial statements included in the report on
Form [10-K] [10-Q] attached hereto, no event has occurred or circumstance exists
which, individually or in the aggregate, constitutes a Default or Event of
Default except as follows: [Exceptions]

 

[(b) The financial statements referred to in Section 7.01(a) of the Credit
Agreement which are delivered concurrently with the delivery of this Compliance
Certificate fairly present the financial position, results of operations, cash
flows and changes in stockholders’ equity of the Borrower and its Subsidiaries,
subject to normal year-end audit adjustments which are not expected to be
material in amount.]1/

 

[(b)] [(c)] The Borrower is in compliance with the covenants set forth in
Article VII of the Credit Agreement. The covenant calculations set forth below
are based on the Borrower’s [audited] balance sheet and statements of earnings,
cash flows and stockholders’ equity for the fiscal [quarter] [year] ended
            ,      (the “Period-End Date”) contained in the report on Form
[10-K] [10-Q] attached hereto.

 

--------------------------------------------------------------------------------

1/ Insert only in Compliance Certificates accompanying quarterly financial
statements delivered pursuant to Section 7.01(a)(i) of the Credit Agreement.

 

E-1



--------------------------------------------------------------------------------

1.    Mergers, Consolidations and Sales of Assets (Section 7.02(a))           A.
   Sales, transfers, leases or other disposals of all or any substantial part of
assets or Property, including any disposition of assets or Property as part of a
sale and leaseback transaction – total for the current year    $              
        must be less than or equal to:                     10% of the total
consolidated assets of the Borrower (based upon total consolidated assets of
Borrower on consolidated balance sheet for last fiscal year end)   
$                  COMPLIANCE STATUS    [OK]/[DEFAULT]     

 

E-2



--------------------------------------------------------------------------------

2.    Net Worth (Section 7.03(a))           Total consolidated stockholders’
equity (determined without duplication) of the Borrower and its Subsidiaries on
the Period-End Date    $                  must be greater than or equal to:     
     Minimum Required Net Worth Calculation — The Sum of:           (i)   
$140,000,000    $140,000,000      (ii)    50% of Borrower’s consolidated net
income for each fiscal quarter completed since February 26, 2005 (without
deduction for any net losses)           (iii)    75% of all contributions to the
equity of the Borrower made after the Effective Date    $                      
equals           Minimum Required Net Worth (i + ii + iii)    $                 
COMPLIANCE STATUS    [OK] [DEFAULT]

 

E-3



--------------------------------------------------------------------------------

3.    Debt/EBITDA Ratio (Section 7.03(c))           The ratio of:           (i)
   Debt:               

•      All consolidated Debt (as defined in the Credit Agreement) of the
Borrower and its Subsidiaries

   $                  to                (ii)    EBITDA               

•      Consolidated net income of Borrower before subtraction of consolidated
income taxes, Interest Expense, depreciation and amortization for the four most
recent fiscal quarters

   $                      

excluding:

              

•      Income, expenses and charges relating to discontinued operations (whether
resulting in a net positive or a net negative)

   $                      

subtracting or adding, as the case may be:

              

•      The EBITDA attributable to any acquired or divested business on a pro
forma basis

   $                      

less:

              

•      Extraordinary non-cash charges, to the extent such charges are less than
$15,000,000 in any 12-month period and are less than $30,000,000 in the
aggregate between the date of the Credit Agreement and the Commitment
Termination Date

   $                      

•      Total EBITDA

   $                  equals                (iii)    Debt/EBITDA Ratio on the
Period-End Date           Maximum Permitted Debt/EBITDA Ratio on Period-End Date
   2.75      COMPLIANCE STATUS    [OK][DEFAULT]

 

E-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, on behalf of the Borrower, the undersigned has hereto set
his or her hand.

 

Dated:             ,        APOGEE ENTERPRISES, INC.     By:  

 

--------------------------------------------------------------------------------

        A Responsible Officer

 

E-5



--------------------------------------------------------------------------------

Exhibit F

 

Form of Assignment and Acceptance

 

ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Credit Agreement, dated as of May 4, 2005 (as amended,
modified or supplemented from time to time, the “Credit Agreement”), among
Apogee Enterprises, Inc. (the “Borrower”), the lenders from time to time parties
thereto and The Bank of New York, as letter of credit issuer, administrative
agent and swing line lender. Capitalized terms defined in the Credit Agreement
are used herein with the same meanings.

 

Section 1. Assignment and Acceptance. The Assignor identified in Annex 1 hereto
(the “Assignor”) hereby sells and assigns, without recourse, to the Assignee
identified in Annex 1 hereto (the “Assignee”), and the Assignee hereby purchases
and assumes, without recourse, from the Assignor, effective as of the Effective
Date set forth in Annex 1 hereto, the interests set forth on Annex 1 hereto (the
“Assigned Interest”) in the Assignor’s rights and obligations under the Credit
Agreement, including, without limitation, the interests set forth on Annex 1 in
the Commitment of the Assignor on the Effective Date and the Competitive Advance
Loans and Loans owing to the Assignor which are outstanding on the Effective
Date. Each of the Assignor and the Assignee hereby makes and agrees to be bound
by all the representations, warranties and agreements set forth in Section
10.03(a) of the Credit Agreement, a copy of which has been received by each such
party. From and after the Effective Date (i) the Assignee shall be a party to
and be bound by the provisions of the Credit Agreement and, to the extent of the
interests assigned by this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent of
the interests assigned by this Assignment and Acceptance, relinquish its rights
and be released from its obligations under the Credit Agreement.

 

Section 2. Other Documentation. This Assignment and Acceptance is being
delivered to the Administrative Agent together with a properly completed
Administrative Questionnaire, attached as Annex 2 hereto, if the Assignee is not
already a Lender under the Credit Agreement.

 

Section 3. Representations and Warranties of the Assignor. The Assignor (i)
represents and warrants that, as of the date hereof, it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is held by it free and clear of any adverse claim; (ii) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement, or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, or any other
instrument or document executed or furnished pursuant thereto; and (iii) makes
no representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under the Credit Agreement or any other
instrument or document furnished pursuant thereto.

 

Section 4. Representations and Warranties of the Assignee. The Assignee (a)
confirms that it has received a copy of the Credit Agreement, together with
copies of the financial statements delivered on or before the date hereof
pursuant to Sections 5.01(h) and 7.01(a) thereof and such other documents and
information as it has deemed appropriate to make its own credit

 

F-1



--------------------------------------------------------------------------------

analysis and decision to enter into this Assignment and Acceptance; (b) agrees
that it will, independently and without reliance upon the Administrative Agent,
the Assignor or any other Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking any action under the Credit Documents; (c) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Credit Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; (d) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Documents are required to be performed by it as a Lender; and (e) if the
Assignee is organized under the laws of a jurisdiction outside the United
States, confirms to the Borrower (and is providing to the Administrative Agent
and the Borrower Internal Revenue Service form 1001 or 4224, as appropriate, or
any successor form prescribed by the Internal Revenue Service) that (i) the
Assignee is entitled to benefits under an income tax treaty to which the United
States is a party that reduces the rate of withholding tax on payments under the
Credit Agreement or (ii) that the income receivable pursuant to the Credit
Agreement is effectively connected with the conduct of a trade or business in
the United States.

 

Section 5. GOVERNING LAW. THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on
Annex 1 hereto.

 

F-2



--------------------------------------------------------------------------------

Annex 1 to Assignment and Acceptance

 

Date of Assignment:

 

Legal Name of Assignor:

 

Legal Name of Assignee:

 

Assignee’s Address for Notices:

 

Effective Date of Assignment

(may not be fewer than two Business

Days after the Date of Assignment):

 

    Principal Amount
Assigned    Percentage Assigned of Commitment (set forth, to at least 8
decimals, as a percentage of the Total Commitment) Commitment Assigned:   $    %
Loans:   $     

 

The terms set forth above  

            Consent given:

are hereby agreed to:    

 

                    , as Assignor   APOGEE ENTERPRISES, INC. By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Name:       Name:     Title:       Title:                         , as Assignee
      Consent given: By:  

 

--------------------------------------------------------------------------------

 

THE BANK OF NEW YORK,

as Administrative Agent

Name:             Title:                     By:  

 

--------------------------------------------------------------------------------

        Name:             Title:    

 

F-3



--------------------------------------------------------------------------------

Annex 2 to Assignment and Acceptance

 

LEGAL NAME OF ASSIGNEE TO APPEAR IN DOCUMENTATION:

 

GENERAL INFORMATION

 

ABR LENDING OFFICE:

 

Institution Name:

 

Street Address:

 

City, State, Country, Zip Code:

 

EURODOLLAR LENDING OFFICE:

 

Institution Name:

 

Street Address:

 

City, State, Country, Zip Code:

 

CONTACTS/NOTIFICATION METHODS

 

CREDIT CONTACTS:

 

Primary Contact:

 

Street Address:

 

City, State, Country, Zip Code:

 

Phone Number:

 

FAX Number:

 

Backup Contact:

 

Street Address:

 

City, State, Country, Zip Code:

 

Phone Number:

 

FAX Number:

 

F-4



--------------------------------------------------------------------------------

ADMINISTRATIVE CONTACTS — BORROWINGS, PAYDOWNS, INTEREST, FEES, ETC.

 

Contact:

 

Street Address:

 

City, State, Country, Zip Code:

 

Phone Number:

 

FAX Number:

 

PAYMENT INSTRUCTIONS

 

Name of bank where funds are to be transferred:

 

Routing Transit/ABA number of bank where funds are to be transferred:

 

Name of Account, if applicable:

 

Account Number:

 

Additional Information:

 

TAX WITHHOLDING

 

Non Resident Alien             Y             N

 

Tax ID Number             

 

[Form W-9, W-8BEN, W-8EXP, W-8ECI or W-8IMY enclosed, as appropriate]

 

MAILINGS

 

Please specify who should receive financial information:

 

Name:

 

Street Address:

 

City, State, Country, Zip Code:

 

F-5



--------------------------------------------------------------------------------

Exhibit G-1

 

Form of New Lender Supplement

 

NEW LENDER SUPPLEMENT

 

Reference is made to the Credit Agreement, dated as of May 4, 2005 (as amended,
modified or supplemented from time to time, the “Credit Agreement”), among
Apogee Enterprises, Inc. (the “Borrower”), the lenders from time to time parties
thereto (each, a “Lender”) and The Bank of New York, as letter of credit issuer,
administrative agent and swing line lender. Capitalized terms defined in the
Credit Agreement are used herein with the same meanings.

 

The Credit Agreement provides that, under certain circumstances specified in
Section 2.07 thereof, a financial institution may become a party to the Credit
Agreement after the Effective Date. Therefore, the undersigned, desiring so to
become a Lender party to the Credit Agreement, hereby executes and delivers this
New Lender Supplement and agrees as follows:

 

Section 1. Agreement to Be Bound. The undersigned agrees to be bound by the
provisions of the Credit Agreement, and agrees that it shall, on the date this
New Bank Supplement is accepted by the Borrower and the Administrative Agent,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto.

 

Section 2. Commitment. The amount of the Commitment of the undersigned shall be
$            .

 

Section 3. Other Documentation. This New Lender Supplement is being delivered to
the Administrative Agent together with a properly completed Administrative
Questionnaire, attached as Annex A hereto.

 

Section 4. Confirmations and Agreements of the New Lender. The New Lender (a)
confirms that it has received a copy of the Credit Agreement, together with
copies of the financial statements delivered on or before the date hereof
pursuant to Sections 5.01(h) and 7.01(a) thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this New Lender Supplement; (b) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
any action under the Credit Documents; (c) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (d) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender; and (e) if the New Lender is
organized under the laws of a jurisdiction outside the United States, confirms
to the Borrower (and is providing to the Administrative Agent and the Borrower
Internal Revenue Service form 1001 or 4224, as appropriate, or any successor
form prescribed by the Internal Revenue Service) that (i) the New Lender is
entitled to benefits under an income tax treaty to which the United States is a
party that reduces the rate of withholding tax on payments under the Credit
Agreement or (ii) that the income receivable pursuant to the Credit Agreement is
effectively connected with the conduct of a trade or business in the United
States.

 

G-1-1



--------------------------------------------------------------------------------

Section 5. GOVERNING LAW. THIS NEW LENDER SUPPLEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.

 

G-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this New Lender Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[NAME OF NEW LENDER] By:  

 

--------------------------------------------------------------------------------

Title:    

 

Accepted this      day of             

 

APOGEE ENTERPRISES, INC. By:  

 

--------------------------------------------------------------------------------

Title:    

 

Accepted this      day of             

 

THE BANK OF NEW YORK,
    as Administrative Agent By:  

 

--------------------------------------------------------------------------------

Title:    

 

G-1-3



--------------------------------------------------------------------------------

Annex A to New Lender Supplement

 

LEGAL NAME OF ASSIGNEE TO APPEAR IN DOCUMENTATION: GENERAL INFORMATION     ABR
LENDING OFFICE:     Institution Name:                                         
                                                        Street Address:  
                                                                               
               City, State, Country, Zip Code:  
                                                                               
               EURODOLLAR LENDING OFFICE: Institution Name:  
                                                                               
               Street Address:                                         
                                                        City, State, Country,
Zip Code:                                         
                                                        CONTACTS/NOTIFICATION
METHODS CREDIT CONTACTS:     Primary Contact:  
                                                                               
               Street Address:                                         
                                                        City, State, Country,
Zip Code:                                         
                                                        Phone Number:  
                                                                               
               FAX Number:                                         
                                                        Backup Contact:  
                                                                               
               Street Address:                                         
                                                        City, State, Country,
Zip Code:                                         
                                                        Phone Number:  
                                                                               
               FAX Number:                                         
                                                        ADMINISTRATIVE CONTACTS
— BORROWINGS, PAYDOWNS, INTEREST, FEES, ETC. Contact:     Street Address:  
                                                                               
               City, State, Country, Zip Code:  
                                                                               
               Phone Number:                                         
                                                        FAX Number:  
                                                                               
              

 

G-1-4



--------------------------------------------------------------------------------

PAYMENT INSTRUCTIONS      Name of bank where funds are to be transferred:
                                                                               
                                                                               
Routing Transit/ABA number of bank where funds are to be transferred:
                                                                               
                                                                               
Name of Account, if applicable:                                          
                                                        Account Number:   
                                                                               
               Additional Information:                                          
                                                        TAX WITHHOLDING     

Non Resident Alien

               Y*             N

Tax ID Number:

                                         
                                                       

  [Form W-9, W-8BEN, W-8EXP, W-8ECI or W-8IMY enclosed, as appropriate]

MAILINGS                                          
                                                        Please specify who
should receive financial information: Name:   
                                                                               
               Street Address:                                          
                                                        City, State, Country,
Zip Code:                                          
                                                       

 

G-1-5



--------------------------------------------------------------------------------

Exhibit G-2

 

Form of Commitment Increase Supplement

 

COMMITMENT INCREASE SUPPLEMENT

 

Reference is made to the Credit Agreement, dated as of May 4, 2005 (as amended,
modified or supplemented from time to time, the “Credit Agreement”), among
Apogee Enterprises, Inc. (the “Borrower”), the lenders from time to time parties
thereto (each, a “Lender”) and The Bank of New York, as letter of credit issuer,
administrative agent and swing line lender. Capitalized terms defined in the
Credit Agreement are used herein with the same meanings.

 

The Credit Agreement provides that, under certain circumstances specified in
Section 2.07 thereof, a financial institution may increase its Commitment after
the Effective Date. Therefore, the undersigned, desiring so to increase its
Commitment, hereby executes and delivers this Commitment Increase Supplement and
agrees as follows:

 

Section 1. Increase in Commitment. The undersigned agrees, subject to the terms
and conditions of the Credit Agreement, that is shall, on the date this
Commitment Increase Supplement is accepted by the Borrower and the
Administrative Agent, have its Commitment increased by $            , thereby
making the amount of its Commitment $            .

 

Section 2. GOVERNING LAW. THIS COMMITMENT INCREASE SUPPLEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.

 

G-2-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Commitment Increase
Supplement to be executed and delivered by a duly authorized officer on the date
first above written.

 

[NAME OF NEW LENDER] By:  

 

--------------------------------------------------------------------------------

Title:    

 

Accepted this      day of             ,     

 

APOGEE ENTERPRISES, INC. By:  

 

--------------------------------------------------------------------------------

Title:    

 

Accepted this      day of             ,     

 

THE BANK OF NEW YORK,
    as Administrative Agent By:  

 

--------------------------------------------------------------------------------

Title:    

 

G-2-2